Exhibit 10.30

 

 

 

CREDIT AGREEMENT

among

BANK OF THE WEST,

as Lender,

and

NAUTILUS, INC.,

as Borrower,

dated

March 8, 2010

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page RECITALS      1 ARTICLE I   DEFINITIONS    1 Section 1.1    

Defined Terms

   1 Section 1.2    

Accounting Terms

   19 Section 1.3    

Rules of Construction

   19 Section 1.4    

Rounding

   19 Section 1.5    

Times of Day

   20 Section 1.6    

References to Agreements

   20 Section 1.7    

Incorporation of Recitals

   20 ARTICLE II   CONDITIONS OF LENDING    20 Section 2.1    

Conditions Precedent

   20 Section 2.2    

Conditions to Revolving Loans and Issuance of Letters of Credit

   22 ARTICLE III   THE REVOLVING CREDIT FACILITY    23 Section 3.1    

The Revolving Credit Facility Commitment

   23 Section 3.2    

The Note

   23 Section 3.3    

The Letter of Credit Subfacility

   23 Section 3.4    

Letter of Credit Fees

   24 Section 3.5    

Reimbursement Obligation of Borrower

   24 Section 3.6    

Cash Collateral for Letters of Credit and Credit Exposure Reserve

   24 Section 3.7    

Permitted Use of Funds

   25 Section 3.8    

Limitation on Amount Outstanding

   25 Section 3.9    

The Revolving Credit Facility Commitment Fee

   25 Section 3.10  

Available Interest Rates on the Revolving Credit Facility

   26 Section 3.11  

Revolving Loan Interest Payments

   26 Section 3.12  

The Unused Commitment Fee

   26 Section 3.13  

Revolving Nature of the Revolving Credit Facility

   26 Section 3.14  

Maturity Date of the Revolving Credit Facility

   26 Section 3.15  

No Borrowing During Pendency of an Event of Default

   26 ARTICLE IV   TERMS RELATING GENERALLY TO PAYMENTS AND INTEREST RATES    27

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page Section 4.1    

Computation of Interest and Fees

   27 Section 4.2    

Payment of Interest

   27 Section 4.3    

Default Rate of Interest

   27 Section 4.4    

Limitations on Amounts of LIBOR Rate Loans

   27 Section 4.5    

Notice of Borrowing or Conversion of Revolving Loans

   28 Section 4.6    

Advances of Loan Proceeds

   28 Section 4.7    

No LIBOR Rate Loans or Applicable Floating Rate Loans When Default Exists

   28 Section 4.8    

Conversion of Loans

   29 Section 4.9    

Lender’s Note Records

   29 Section 4.10  

Voluntary Prepayments

   29 Section 4.11  

Method of Payments

   29 Section 4.12  

LIBOR Indemnity

   30 Section 4.13  

Changed Circumstances

   30 Section 4.14  

Prepayment Due to Illegality

   31 ARTICLE V   COLLATERAL FOR BORROWER’S OBLIGATIONS    31 Section 5.1    

Execution by Borrower of the Security Agreement and the IP Security Agreements

   31 Section 5.2    

Execution by Borrower of the Pledge Agreement

   31 Section 5.3    

Right of Setoff

   31 Section 5.4    

Other Documents

   32 Section 5.5    

Appraisals and Collateral Examinations

   32 ARTICLE VI   REPRESENTATIONS AND WARRANTIES    32 Section 6.1    

Existence and Power of Borrower

   32 Section 6.2    

Authorization by Borrower

   32 Section 6.3    

Government Approvals

   33 Section 6.4    

Binding Obligations

   33 Section 6.5    

Litigation

   33 Section 6.6    

Financial Condition of Borrower

   33 Section 6.7    

Title and Liens

   33 Section 6.8    

Intellectual Property; Licenses, Etc.

   33 Section 6.9    

Taxes

   33

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

Section 6.10

 

Other Agreements

   34

Section 6.11

 

Federal Reserve Regulations

   34

Section 6.12

 

Compliance With Laws

   34

Section 6.13

 

Labor Relations

   34

Section 6.14

 

Material Adverse Effect

   34

Section 6.15

 

Full Disclosure

   34

Section 6.16

 

Solvency

   35

Section 6.17

 

Continuing Representations and Warranties

   35 ARTICLE VII   AFFIRMATIVE COVENANTS    35

Section 7.1  

 

Additional Acts

   35

Section 7.2  

 

Use of Loan Proceeds

   35

Section 7.3  

 

Preservation of Existence

   35

Section 7.4  

 

Visitation Rights

   35

Section 7.5  

 

Keeping of Books and Records

   36

Section 7.6  

 

Maintenance of Property

   36

Section 7.7  

 

Other Obligations

   36

Section 7.8  

 

Insurance

   36

Section 7.9  

 

Compliance with Laws

   36

Section 7.10

 

Financial Information/Reporting

   36

Section 7.11

 

Expenses of Lender

   38 ARTICLE VIII   FINANCIAL COVENANTS    38

Section 8.1  

 

Current Ratio

   38

Section 8.2  

 

Liquidity Covenant

   39

Section 8.3  

 

Adjusted Continuing Business EBITDA

   39

Section 8.4  

 

Capital Expenditures

   39

Section 8.5  

 

Effect of No Outstanding Revolving Loans

   39 ARTICLE IX   NEGATIVE COVENANTS    40

Section 9.1  

 

Liquidation, Merger, or Sale of Assets

   40

Section 9.2  

 

Indebtedness

   40

Section 9.3  

 

Liens

   41

Section 9.4  

 

Restricted Payments

   43

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page Section 9.5    

Investments; Purchase of Assets

   43 Section 9.6    

Obligations Relating to Guaranties

   45 Section 9.7    

Transactions With Affiliates

   45 Section 9.8    

Fiscal Year and Accounting Changes

   45 Section 9.9    

Operations

   45 Section 9.10  

Prohibition on Change in Control

   45 Section 9.11  

Subsidiaries

   45 ARTICLE X   EVENTS OF DEFAULT    46 Section 10.1    

Events of Default

   46 Section 10.2    

Consequences of Default

   47 Section 10.3    

Remedies

   47 ARTICLE XI   MISCELLANEOUS AND GENERAL TERMS AND CONDITIONS    47
Section 11.1    

Remedies Cumulative

   47 Section 11.2    

Governing Law

   48 Section 11.3    

Consent to Jurisdiction and Venue, Waiver of Immunities

   48 Section 11.4    

Notices

   48 Section 11.5    

Assignment

   49 Section 11.6    

Severability

   49 Section 11.7    

Waiver of Jury Trial

   49 Section 11.8    

Indemnification of Lender by Borrower

   50 Section 11.9    

Waiver of Consequential Damages

   50 Section 11.10  

Payments Set Aside

   50 Section 11.11  

Waiver of Various Matters; No Suretyship Defenses

   51 Section 11.12  

USA Patriot Act Notice

   51 Section 11.13  

Entire Agreement

   51 Section 11.14  

Amendment

   51 Section 11.15  

Interpretation

   51 Section 11.16  

Waiver

   51 Section 11.17  

Standard for Discretion

   52 Section 11.18  

Headings

   52 Section 11.19  

Construction

   52

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page Section 11.20  

Statutory Notice

   52

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (the “Agreement”) dated March 8, 2010, is by and between
BANK OF THE WEST (the “Lender”) and NAUTILUS, INC., a Washington corporation
(“Borrower”).

RECITALS

A. Borrower has requested that Lender extend a $15,000,000 revolving credit
facility, with a $10,000,000 sublimit for letters of credit, to Borrower.

B. Lender is willing to provide Borrower with the credit facilities requested,
subject to the terms and conditions set forth in this Agreement.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
hereby are acknowledged, Lender and Borrower agrees as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Defined Terms. As used in this Agreement, the following terms have
the following meanings:

“Accounts” means all accounts (as defined in RCW 62A.9A-102(a)(2) (or any
successor statute)) of Borrower.

“Adjusted Continuing Business EBITDA” means, for any measurement period in
question, Continuing Business EBITDA plus restructuring charges, Mobia launch
charges, asset (including intellectual property) impairment charges related to
the Continuing Business, and transaction costs and expenses incurred in
connection with this Agreement and in connection with the termination of
Borrower’s previous senior revolving credit facility.

“Adjustment Date” means June 1, 2010, and, thereafter, the first day of each
month following the delivery of the Quarterly Compliance Certificate.

“Affiliate” means any Person (a) that directly or indirectly controls, is
controlled by, or is under common control with Borrower; provided that,
Affiliate will not include Persons that would otherwise be Affiliates solely
because of common control by Borrower’s shareholders if such Persons are
portfolio companies independently operated by such shareholders, (b) that
directly or indirectly owns or holds 10 percent or more of any class of voting
stock of Borrower, or (c) 10 percent or more of the voting stock of which is
directly or indirectly owned or held by Borrower. The term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities or interests, by contract, or otherwise.

“Agreement” means this Credit Agreement, and any amendments, extensions,
modifications, renewals, replacements, or restatements thereof.

 

-1-



--------------------------------------------------------------------------------

“Annual Compliance Certificate” has the meaning specified in Section 7.10(i) of
this Agreement.

“Applicable Floating Rate” means, as of any date, the One-Month Eurodollar Rate
on such day multiplied by the Statutory Reserve Rate, where “Statutory Reserve
Rate” means a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the aggregate of
the maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board of
Governors of the Federal Reserve System with respect to the One-Month Eurodollar
Rate for Eurocurrency funding (currently referred to as “Eurocurrencies
Liabilities” in Regulation D of the Board of Governors of the Federal Reserve
System), including those reserve percentages imposed pursuant to Regulation D,
adjusted automatically and as of the effective date of any change in any reserve
percentage.

“Applicable Floating Rate Loan” means any Revolving Loan (or a portion thereof)
bearing interest at the Applicable Floating Rate that is not a Base Rate Loan.

“Applicable Margin” means 350 Basis Points for LIBOR Rate Loans and Applicable
Floating Rate Loans and 250 Basis Points for Base Rate Loans from the Closing
Date to (but not including) the first Adjustment Date. Thereafter, the
Applicable Margin shall be determined by measuring the Revolver Availability as
of the end of a calendar quarter and determining which pricing level in the
table below is applicable to the Revolver Availability at the time in question:

 

Revolver Availability

  

Applicable Margin for

LIBOR Rate Loans and

Applicable Floating

Rate Loans

  

Applicable Margin for

Base Rate Loans

$0.00 to $4,000,000.00

   375 Basis Points    275 Basis Points

$4,000,000.01 to $8,000,000.00

   350 Basis Points    250 Basis Points

$8,000,000.01 to $12,000,000.00

   325 Basis Points    225 Basis Points

$12,000,000.01 and above

   300 Basis Points    200 Basis Points

Changes in the Applicable Margin (if any) shall become effective on the
corresponding Adjustment Date. If Borrower does not timely provide Lender with
the Quarterly Compliance Certificate pursuant to Section 7.10(f) of this
Agreement, Lender, at its option, may set the Applicable Margin at the highest
level listed above until such time as such Quarterly Compliance Certificate is
delivered.

“Authorized Officer” means the Chief Financial Officer, Chief Administrative
Officer or Chief Executive Officer of Borrower, or any other officer of Borrower
who by written notice to Lender is designated by the Chief Financial Officer,
Chief Administrative Officer or Chief Executive Officer to request Revolving
Loans pursuant to the terms of this Agreement.

 

-2-



--------------------------------------------------------------------------------

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Rate in effect
on such day plus 50 Basis Points, and (c) the Applicable Floating Rate on such
date (or, if such date is not a Business Day, the immediately preceding Business
Day) plus 100 Basis Points. Any change in the Base Rate due to a change in the
Prime Rate, the Federal Funds Rate or the Applicable Floating Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Rate or the Applicable Floating Rate, respectively.

“Base Rate Loans” means any Revolving Loan (or portion thereof) bearing interest
at the Base Rate.

“Basis Point” means  1/100th of 1 percent per annum.

“Borrower” means Nautilus, Inc., and any Successor or permitted assign (if any)
thereof.

“Borrowing Base” means the sum of (a) 80 percent of (i) Eligible Commercial
Accounts Receivable, multiplied by (ii) 100 percent minus the Dilution Reserve
Percentage for the calendar quarter covered by the most recent Quarterly
Compliance Certificate, (b) 60 percent of Eligible Inventory but not to exceed
$10,000,000, and (c) 50 percent of Eligible Consumer Finance Accounts Receivable
but not to exceed $5,000,000.

“Borrowing Base Certificate” has the meaning specified in Section 7.10(b) of
this Agreement.

“Business Day” means a day on which Lender is open for business in Portland,
Oregon, and on which banks are open in London, England, for dealings in United
States dollar deposits on the London interbank market.

“Capital Expenditures” means, with respect to any measurement period in
question, all capital expenditures of Borrower (including, but not limited to,
expenditures under Capital Leases), as determined in accordance with GAAP.

“Capital Lease” means any lease of property (real, personal, or mixed) that in
accordance with GAAP should be capitalized on the lessee’s balance sheet.

“Capital Stock” means, with respect to any Person, all (a) shares, interests,
participations or other equivalents (howsoever designated) of capital stock and
other equity or ownership interests of such Person and (b) rights (other than
debt securities convertible into capital stock or other equity interests),
warrants or options to acquire any such capital stock or other equity interests.

“Cash Secured Letters of Credit” means Letters of Credit secured by cash
collateral pursuant to Section 3.6(a) of this Agreement.

“Change in Control” means that (a) a majority of the directors of Borrower shall
be Persons other than Persons (i) for whose election proxies shall have been
solicited by the board of directors of Borrower or for whose appointment or
election is otherwise approved or

 

-3-



--------------------------------------------------------------------------------

ratified by the board of directors of Borrower or (ii) who are then serving as
directors appointed by the board of directors to fill vacancies on the board of
directors caused by death or resignation (but not by removal) or to fill
newly-created directorships or (b) any “person” or “group” (as such terms are
used in Section 13(d) of the Securities Exchange Act of 1934) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire whether such right is immediately exercisable or only after the
passage of time), directly or indirectly, of Voting Stock of Borrower (or other
securities convertible into such Voting Stock) representing 30 percent or more
of the combined voting power of all Voting Stock of Borrower (provided that any
Voting Stock held by Sherborne Investors Management LP shall be excluded from
calculation for the purposes of this clause (b)).

“Closing Date” means March 8, 2010, or such other date as the parties mutually
agree.

“Collateral” means substantially all existing and after-acquired assets of
Borrower as described in the Security Agreement and the IP Security Agreements.

“Commercial Accounts Receivable” means all Accounts of Borrower that are not
Consumer Finance Accounts Receivable.

“Commercial Business” means the assets of Borrower held for sale as described in
the Borrower’s report on Form 10-Q for fiscal quarter ending September 30, 2009
as filed with the SEC.

“Consumer Finance Accounts Receivable” means Accounts of Borrower where the
account debtors are individuals who purchased Inventory directly from Borrower.

“Consumer Protection Laws” means any and all applicable federal, state, and
local statutes, laws, regulations, rules, and ordinances (whether now existing
or hereafter enacted or promulgated), and all applicable judicial,
administrative, and regulatory decrees, judgments, and orders, including common
law rulings and determinations, relating to consumer credit or the protection of
consumers, including, but not limited to, the Consumer Credit Protection Act.

“Continuing Business” means all business operations of Borrower, other than the
Commercial Business and any other discontinued operations of the Borrower.

“Continuing Business EBITDA” means, for any measurement period in question, an
amount equal to Continuing Business Net Income for such period, plus the
following, to the extent deducted or excluded in computing such Continuing
Business Net Income: (a) interest expense of Borrower, (b) income taxes (and
franchise taxes in the nature and in lieu of income taxes), any state single
business or unitary or similar taxes of Borrower, (c) depreciation expense of
Borrower, (d) amortization expense of Borrower (all as determined in accordance
with GAAP), and (e) cash gains arising from the write-up of assets.

“Continuing Business Net Income” means, for any measurement period in question,
the net income of Borrower arising from the Continuing Business for such period,

 

-4-



--------------------------------------------------------------------------------

determined in accordance with GAAP, but in any event the following items shall
be excluded or deducted from such net income arising from the Continuing
Business: (a) any after tax gain or loss resulting from dispositions of assets
outside of the ordinary course of business, (b) earnings of any Subsidiary
accrued prior to the date it became a Subsidiary, (c) any deferred credit or
other credit representing any excess of the equity of any Subsidiary at the date
of acquisition thereof over the amount invested in such Subsidiary, (d) the net
earnings of any entity (other than a Subsidiary) in which Borrower has an
ownership interest, except to the extent such net earnings actually shall have
been received by Borrower in the form of cash distributions, (e) any reversal of
any contingency reserve, except to the extent that Borrower received cash
associated with such reversal during the period in which the reversal occurred,
and (f) to the extent not included in clauses (a) through (e) above, any
extraordinary or non-recurring gains or losses.

“Credit Exposure Reserve” means, as of any date in question, an amount
determined by Lender in its Permitted Discretion as the credit exposure of
Lender based upon merchant services, corporate and purchase card programs, ACH,
treasury management, foreign exchange, derivative and swap products or similar
facilities or products provided by Lender or its Affiliates to Borrower.

“Credit Exposure Documents” means all documents executed by Borrower in favor of
Lender related to merchant services, corporate and purchase card programs, ACH,
treasury management, foreign exchange, derivative and swap products or similar
facilities or products provided by Lender or its Affiliates to Borrower,
including, without limitation, all documents executed by Borrower to grant
Lender a security interest in cash collateral securing the Credit Exposure
Reserve pursuant to Section 3.6 of this Agreement.

“Current Ratio” means, as of the end of the calendar quarter in question, the
ratio of (a) the current assets of Borrower as of the end of such calendar
quarter (determined in accordance with GAAP) plus the cash collateral pledged to
Lender pursuant to Section 3.6(a) and Section 3.6(b) (to the extent not included
in current assets) as of the end of such calendar quarter to (b) the current
liabilities of Borrower as of the end of such calendar quarter (as determined in
accordance with GAAP) plus the principal amount of all Revolving Loans
outstanding on the last day of such quarter (to the extent not included in the
calculation of current liabilities determined in accordance with GAAP).

“Dating” means the practice of giving credit beyond a stated period by forward
dating of an invoice. For example, a buyer otherwise obligated to pay for goods
or services within 30 days might be given a postdated invoice bearing a date a
month later than the actual date of purchase or receipt of the goods or
services, which, in effect, would mean that the buyer now would have 60 days in
which to make payment.

“Debt to Tangible Net Worth” means, as of any date in question, the ratio of
(a) total Indebtedness on the balance sheet of Borrower to (b) the fair market
value of all assets on the balance sheet of Borrower except for (i) goodwill,
including any amounts representing the excess of the purchase price paid for
assets or stock acquired over the value assigned thereto on the balance sheet of
Borrower, (ii) patents, trademarks, trade names, copyrights and other
intellectual property, (iii) shares of Capital Stock of Borrower, (iv) loans and
notes receivable from officers, employees, stockholders, or directors of
Borrower or any Affiliate or Subsidiary of

 

-5-



--------------------------------------------------------------------------------

Borrower, (v) deferred expenses, and (vi) any other intangible asset of Borrower
that should be classified as such on the balance sheet of Borrower in accordance
with GAAP, less all liabilities on the balance sheet of Borrower.

“Default” means any event or occurrence that with the passage of time, or the
provision of notice, or both, would constitute an Event of Default.

“Default Rate” means an interest rate that is 3 percent per annum greater than
the interest rate or rates in effect with respect to the Revolving Loan in
question immediately prior to the occurrence of such Event of Default.

“Dilution Reserve Percentage” means, for any calendar quarter in question, the
greater of (expressed as a percentage) (a) the amount of non-cash trade credits
(credit memos, reserves, rebates, and similar items) divided by the total amount
of retail sales reported by Borrower in the financial statements for such
quarter (other than sales to individuals who purchased Inventory directly from
Borrower), and (b) the amount reported by Borrower in the financial statements
for such quarter as a rebate, allocation, or similar reserve divided by the
total Commercial Accounts Receivable for such quarter.

“Dividend Determination Date” has the meaning specified in Section 9.4 of this
Agreement.

“Eligible Commercial Accounts Receivable” means all Commercial Accounts
Receivable of Borrower meeting all of the following criteria and in which Lender
has a valid, perfected first priority security interest:

(a) A Commercial Account Receivable that arose from a bona fide sale of goods by
Borrower, or as a result of services performed by Borrower under an enforceable
contract, provided that such goods have been shipped to the appropriate account
debtor (or the sale otherwise has been consummated), and, in the case of
services, the services have been performed for the account debtor in question
substantially in accordance with the contract or agreement governing such
services;

(b) A Commercial Account Receivable as to which the title of Borrower to the
Commercial Account Receivable is absolute and is not subject to any prior
assignment, claim, or Lien, other than the Lien created by the Loan Documents
and inchoate tax Liens;

(c) A Commercial Account Receivable as to which the amount shown on the books of
Borrower is owing to Borrower and no partial payment has been made thereon,
except as reflected on the books of Borrower;

(d) A Commercial Account Receivable to the extent that it is not subject to any
reduction, counterclaim, setoff, recoupment, or any present claim for credits,
allowances, or adjustment by the account debtor because of returned, inferior,
or damaged goods, unsatisfactory services, or for any other reason, except for
customary discounts allowed for prompt payment (provided, however, that at all
times Borrower shall reduce the amount of Eligible Commercial Accounts
Receivable by the actual amount of credits, offsets, allowances,

 

-6-



--------------------------------------------------------------------------------

or adjustments against any Commercial Accounts Receivable outstanding at the
time in question that are included in the calculation of Eligible Commercial
Accounts Receivable; provided further that Commercial Accounts Receivable
subject to such claims may be included in the Borrowing Base after deduction of
the amount of such claims);

(e) A Commercial Account Receivable as to which the account debtor is not an
Affiliate of Borrower, or an officer, director, or employee of Borrower (or an
Affiliate of Borrower);

(f) A Commercial Account Receivable as to which the account debtor is not a
Governmental Authority unless (i) the account debtor is the United States or any
department, agency, or instrumentality thereof and the account has been assigned
to Lender in compliance with the Assignment of Claims Act and (ii) the aggregate
amount of all such Commercial Accounts Receivable does not exceed 10 percent of
the total amount of Eligible Commercial Accounts Receivable;

(g) A Commercial Account Receivable to the extent that it does not result from,
include, or constitute late charges, service charges, or interest;

(h) A Commercial Account Receivable as to which the account debtor is a Person
residing in, or having its principal place of business in, the United States
(or, if the account debtor is in another country, the account debtor’s
obligations to Borrower are supported by a letter of credit in favor of Borrower
in amount, form, and content satisfactory to Lender, and issued by a bank
satisfactory to Lender);

(i) A Commercial Account Receivable from a Tier I Account Debtor that is not
more than 120 days old (as measured from the date of invoice) or more than
60 days past due or a Commercial Account Receivable from an account debtor other
than a Tier I Account Debtor that is not more than 90 days old (as measured from
the date of invoice) or more than 60 days past due;

(j) A Commercial Account Receivable that does not arise out of a contract with,
or order from, an account debtor that by its terms forbids or makes the
assignment of that Commercial Account Receivable to Lender void or
unenforceable;

(k) A Commercial Account Receivable as to which Borrower has not received any
note, trade acceptance, draft, or other negotiable instrument with respect to
the goods or services giving rise to the Commercial Account Receivable unless
Borrower promptly notifies Lender of such negotiable instrument and, at Lender’s
request, endorses or assigns and delivers the same to Lender);

(l) A Commercial Account Receivable as to which Borrower has not received any
notice of the death of the account debtor, or of the dissolution, termination of
existence, insolvency, business failure, appointment of a receiver for any part
of the property of, assignment for the benefit of creditors by, or the filing of
a petition in bankruptcy or the commencement of any proceeding under any
bankruptcy or insolvency laws by or against the account debtor (and, upon the
receipt of any such notice, Borrower promptly shall advise Lender of the event
or occurrence in question);

 

-7-



--------------------------------------------------------------------------------

( m) A Commercial Account Receivable as to which the account debtor’s obligation
to Borrower is denominated and payable in United States currency;

(n) A Commercial Account Receivable to the extent that it does not consist of
Retainage;

(o) A Commercial Account Receivable to the extent that it does not relate to
work-in-process or result from or consist of progress billings in excess of the
amount permitted by the terms of the applicable contract;

(p) A Commercial Account Receivable that does not arise out of (i) a consignment
transaction, (ii) a sale or return agreement, (iii) a transaction in which goods
are delivered on a bill-and-hold basis, (iv) a sale with cash-on-delivery terms,
(v) a guaranteed sale, or (vi) other sale terms by reason of which the payment
by the account debtor is or may be conditional;

(q) A Commercial Account Receivable that is not subject to an agreement
providing for Dating of the account debtor’s obligation to pay for the goods or
services in question;

(r) A Commercial Account Receivable from a Tier I Account Debtor as to which not
more than 25 percent of the total amount owed by such Tier I Account Debtor to
Borrower is more than 120 days old (as measured from the date of invoice) or a
Commercial Account Receivable from an account debtor other than a Tier I Account
Debtor as to which not more than 10 percent of the total amount owed by such
account debtor to Borrower is more than 90 days old (as measured from the date
of invoice);

(s) A Commercial Account Receivable from a Tier I Account Debtor as to which the
total amount owed by such debtor to Borrower does not exceed 25 percent of
Borrower’s total Eligible Commercial Accounts Receivable at the time in question
or a Commercial Account Receivable from an account debtor other than a Tier I
Account Debtor as to which the total amount owed by such debtor to Borrower does
not exceed 10 percent of Borrower’s total Eligible Commercial Accounts
Receivable at the time in question;

(t) A Commercial Account Receivable as to which the account debtor’s financial
condition is acceptable to Lender in its Permitted Discretion; and

(u) A Commercial Account Receivable that is not a Commercial Account Receivable
that Lender determines in its Permitted Discretion to be ineligible in whole or
in part and has provided Borrower written notice thereof.

Lender’s calculation and determination of Eligible Commercial Accounts
Receivable shall be binding and conclusive, absent manifest error.

“Eligible Consumer Finance Accounts Receivable” means all Consumer Finance
Accounts Receivable of Borrower meeting all of the following criteria and in
which Lender has a valid, perfected first priority security interest:

(v) A Consumer Finance Account Receivable that arose from a bona fide sale of
goods by Borrower, or as a result of services performed by Borrower under an
enforceable contract, provided that such goods have been shipped to the
appropriate account debtor (or the sale otherwise has been consummated), and, in
the case of services, the services have been performed for the account debtor in
question substantially in accordance with the contract or agreement governing
such services;

 

-8-



--------------------------------------------------------------------------------

(w) A Consumer Finance Account Receivable as to which the title of Borrower to
the Consumer Finance Account Receivable is absolute and is not subject to any
prior assignment, claim, or Lien, other than the Lien created by the Loan
Documents and inchoate tax Liens;

(x) A Consumer Finance Account Receivable as to which the amount shown on the
books of Borrower is owing to Borrower;

(y) A Consumer Finance Account Receivable to the extent that it is not subject
to any reduction, counterclaim, setoff, recoupment, defenses, claims, or any
present claim for credits, allowances, or adjustment by the account debtor
because of returned, inferior, or damaged goods, unsatisfactory services, claims
or defenses under Consumer Protection Laws, or for any other reason, except for
customary discounts allowed for prompt payment (provided, however, that at all
times Borrower shall reduce the amount of Eligible Consumer Finance Accounts
Receivable by the actual amount of credits, offsets, allowances, or adjustments
against any Consumer Finance Accounts Receivable outstanding at the time in
question that are included in the calculation of Eligible Consumer Finance
Accounts Receivable; provided further that Consumer Finance Accounts Receivable
subject to such claims may be included in the Borrowing Base after deduction of
the amount of such claims);

(z) A Consumer Finance Account Receivable as to which the account debtor is not
an Affiliate of Borrower, or an officer, director, or employee of Borrower (or
an Affiliate of Borrower);

(aa) A Consumer Finance Account Receivable as to which the account debtor is a
Person residing in and a citizen of the United States;

(bb) A Consumer Finance Account Receivable that is not more than 18 months old
(as measured from the date of incurrence), or more than 45 days past due under
the original terms of such Consumer Finance Account Receivable;

(cc) A Consumer Finance Account Receivable that does not arise out of a contract
with, or order from, an account debtor that by its terms forbids or makes the
assignment of that Consumer Finance Account Receivable to Lender void or
unenforceable;

(dd) A Consumer Finance Account Receivable as to which Borrower has not received
any note, trade acceptance, draft, or other negotiable instrument with respect
to the goods or services giving rise to the Consumer Finance Account Receivable
(and, if any such instrument or chattel paper is received, unless Borrower
promptly notifies Lender and, at Lender’s request, endorses or assigns and
delivers the same to Lender);

 

-9-



--------------------------------------------------------------------------------

(ee) A Consumer Finance Account Receivable as to which Borrower has not received
any notice of the death or insolvency of the account debtor (and, upon the
receipt of any such notice, Borrower promptly shall advise Lender of the event
or occurrence in question);

(ff) A Consumer Finance Account Receivable as to which the account debtor’s
obligation to Borrower is denominated and payable in United States currency;

(gg) A Consumer Finance Account Receivable to the extent that it does not
consist of Retainage;

(hh) A Consumer Finance Account Receivable to the extent that it does not result
from or consist of billings for goods not delivered or services not performed;

(ii) A Consumer Finance Account Receivable to the extent that it does not relate
to work-in-progress result from or consist of progress billings in excess of the
amount permitted by the terms of the applicable contract;

(jj) A Consumer Finance Account Receivable from an account creditor whose FICO
score is greater than 680; and

(kk) A Consumer Finance Account Receivable that is not a Consumer Finance
Accounts Receivable that Lender determines in its Permitted Discretion to be
ineligible in whole or in part and has provided Borrower written notice thereof.

Lender’s calculation and determination of Eligible Consumer Finance Accounts
Receivable shall be binding and conclusive, absent manifest error.

“Eligible Inventory” means all Inventory of Borrower in which Lender has a
valid, perfected first priority security interest, except the following:

(a) Work in progress or works in process;

(b) Inventory located outside the United States;

(c) Inventory that is in transit;

(d) Inventory that consists of parts and components;

(e) Damaged or obsolete Inventory;

(f) Inventory that is not merchantable;

(g) Inventory to the extent of any progress payments, pre-delivery payments,
deposits, or other amounts received by Borrower in anticipation of the sale of
such Inventory to another Person;

(h) All goods that are leased to or from others by Borrower;

 

-10-



--------------------------------------------------------------------------------

(i) Inventory that is located on premises leased or rented by Borrower, unless
(i) Borrower has delivered to Lender a landlord’s lien waiver or subordination
in a form satisfactory to Lender in its Permitted Discretion, or (ii) Borrower
has established reserves in an amount equal to three months’ rent;

(j) Inventory stored with a bailee or warehouseman, unless (i) Borrower has
delivered to Lender a written acknowledgment of such bailee or warehouseman, in
a form satisfactory to Lender in its Permitted Discretion, that such Person does
not have a Lien in the Inventory in question, or (ii) Borrower has established
reserves in an amount equal to three months’ rent or three months of charges
from such bailee or warehouseman;

(k) Inventory stored with a consignee, unless Borrower has demonstrated to
Lender’s reasonable satisfaction, that Borrower has taken reasonable steps to
ensure that the Inventory in question shall not become subject to security
interests or claims of creditors of the consignee;

(l) Inventory located at a location owned by Borrower that is subject to a
mortgage or deed of trust in favor of a lender other than Lender, unless
Borrower has delivered to Lender a mortgagee’s lien waiver or subordination in a
form satisfactory to Lender in its Permitted Discretion;

(m) Inventory that is covered by a negotiable document of title, unless such
document and evidence of acceptable insurance covering such Inventory have been
delivered to Lender with all necessary endorsements, free and clear of all
Liens, except those in favor of Lender and inchoate tax Liens; or

(n) Other Inventory that Lender determines in its Permitted Discretion should
not be included in the Borrowing Base.

The value of Eligible Inventory shall be determined in accordance with the lower
of cost or market method of determining Inventory value. Lender’s calculation
and determination of Eligible Inventory shall be binding and conclusive, absent
manifest error.

“Environmental Laws” means any and all applicable federal, state, and local
environmental, health, or safety statutes, laws, regulations, rules, and
ordinances (whether now existing or hereafter enacted or promulgated), and all
applicable judicial, administrative, and regulatory decrees, judgments, and
orders, including common law rulings and determinations, relating to injury to,
or the protection of, human health or the environment, including, without
limitation, all requirements pertaining to reporting, licensing, permitting,
investigation, remediation, and removal of emissions, discharges, releases, or
threatened releases of Hazardous Materials into the environment, or relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling of such Hazardous Materials.

“ERISA” means The Employee Retirement Income Security Act of 1974 and the rules
and regulations thereunder, collectively, as the same from time to time may be
supplemented or amended and remain in effect.

“Event of Default” has the meaning specified in Section 10.1 of this Agreement.

 

-11-



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the weighted average (rounded upwards,
if necessary to the next  1/100 of 1 percent) of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers, as published on the next succeeding Business Day by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average (rounded upwards, if necessary, to the
next  1/ 100 of 1 percent) of the quotations for such day for such transactions
received by Lender from three Federal funds brokers of recognized standing
selected by it.

“Financial Covenant Failure” has the meaning specified in Section 8.5 of this
Agreement.

“Funded Indebtedness” means, on the measurement date in question, without
duplication, (a) Indebtedness for borrowed money, (b) Indebtedness in respect of
Capital Leases, (c) all obligations of the Person in question in respect of
letters of credit, (d) all other interest-bearing obligations of the Person in
question that, in accordance with GAAP, should be included as a liability on the
consolidated balance sheet of the Person in question, and (e) all Guaranties
executed with respect to any of the obligations described in
items (a) through (d) of this definition.

“GAAP” means the generally accepted accounting principles issued by the American
Institute of Certified Public Accountants in effect in the United States at the
time of application to the provisions of this Agreement.

“Government Approval” means an approval, permit, license, authorization,
certificate, or consent of any Governmental Authority.

“Governmental Authority” means the government of the United States, or any state
or any foreign country or any political subdivision of any thereof, or any
branch, department, agency, instrumentality, court, tribunal, or regulatory
authority that constitutes a part of or exercises any sovereign power of any of
the foregoing.

“Guaranties” means all guaranties, endorsements (other than endorsements of
negotiable instruments for collection in the ordinary course of business), or
other contingent or surety liabilities with respect to obligations of others,
whether or not reflected on the balance sheet of the Person in question,
including any obligation to furnish funds, directly or indirectly (whether by
virtue of partnership arrangements, by agreement to keep-well, or otherwise),
through the purchase of goods, supplies, or services, or by way of stock
purchase, capital contribution, advance, or loan, or to enter into a contract
for any of the foregoing, for the purpose of payment of obligations of any other
Person.

“Hazardous Materials” means any substance (a) the presence of which requires
notification, removal, or remediation under any Environmental Law; (b) that is
or becomes defined as a “hazardous waste,” “hazardous material,” or “hazardous
substance” under any present or future Environmental Law, or amendments thereto,
including, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. Section 9601, et seq.) and any
applicable local statutes and the regulations promulgated thereunder; (c) that
is toxic, explosive, corrosive, flammable, infectious, radioactive,

 

-12-



--------------------------------------------------------------------------------

carcinogenic, or otherwise hazardous and that is or becomes regulated pursuant
to any Environmental Law; or (d) without limitation, that contains gasoline,
diesel fuel, or other petroleum products, asbestos, or polychlorinated
biphenyls.

“Indebtedness” means, with respect to the Person in question, (a) all
obligations of such Person for borrowed money or other extensions of credit,
whether secured or unsecured, absolute or contingent, including, without
limitation, unmatured reimbursement obligations with respect to letters of
credit, and all obligations representing the deferred purchase price of
property, (b) all obligations evidenced by bonds, notes, debentures, or other
similar instruments, (c) all obligations secured by any Lien on property owned
or acquired by the Person, (d) that portion of all obligations arising under
leases that is required to be capitalized on the balance sheet of the Person,
(e) all Guaranties executed by such Person, and (f) all other obligations that,
in accordance with GAAP, should be included as a liability in the balance sheet
of the Person.

“Interest Period” means, with respect to each LIBOR Rate Loan, the period
commencing on the date of the making or continuation of or conversion to such
LIBOR Rate Loan and ending one, two, three, or six months thereafter (as
Borrower may elect in the applicable Notice of Borrowing or Conversion),
provided that:

(a) Any Interest Period (other than an Interest Period determined pursuant to
clause (c) below) that otherwise would end on a day that is not a Business Day
shall be extended to the next succeeding Business Day, unless such next
succeeding Business Day falls in the next calendar month, in which case such
Interest Period shall end on the immediately preceding Business Day;

(b) Any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall, subject to clause (c) below,
end on the last Business Day of a calendar month; and

(c) Any Interest Period that otherwise would end after the Revolving Credit
Facility Maturity Date shall end on the Revolving Credit Facility Maturity Date.

“Inventory” means all inventory (as defined in RCW 62A.9A-102(a)(48), or any
successor statute) of Borrower.

“Investment” means the purchase or acquisition of any share of Capital Stock,
partnership interest, limited liability company interest, evidence of
indebtedness, or other equity security of any other Person (including any
Subsidiary or Affiliate), any loan, advance, or extension of credit (excluding
Accounts arising in the ordinary course of business) to, or contribution to the
capital of, any other Person (including any Subsidiary or Affiliate), any
securities or commodities futures contracts held, any other investment in any
other Person (including any Subsidiary or Affiliate), and the making of any
commitment or acquisition of any option to make an Investment.

“IP Security Agreements” means the security agreements referenced in Section 5.1
of this Agreement, and includes any amendments, extensions, modifications,
renewals, replacements, and restatements thereof.

 

-13-



--------------------------------------------------------------------------------

“Lender” means Bank of the West, and any Successor or permitted assignee
thereof.

“Letter of Credit” means a standby or commercial letter of credit in a form
acceptable to Lender issued by Lender for the account of Borrower pursuant to
Section 3.3 of this Agreement and the Letter of Credit Documents.

“Letter of Credit Documents” has the meaning specified in Section 3.3 of this
Agreement, and includes all amendments, extensions, modifications, renewals,
replacements, or restatements thereof.

“LIBOR” means the average offered rate for deposits in United States dollars
(rounded upwards, if necessary, to the nearest  1/16 of 1 percent) for delivery
of such deposits on the first day of an Interest Period, for the number of days
in such Interest Period, which appears in Bloomberg British Association LIBOR,
or any successor thereto (or such other commercially available reporting service
selected by Lender in its reasonable discretion), at or about 11:00 a.m. London
time (or such other time that such rate is available to Lender) on the day that
is two Business Days preceding the first day of the Interest Period, or the rate
for such deposits determined by Lender at such time based on such other
published service of general application as shall be selected by Lender for such
purpose; provided, that in lieu of determining the rate in the foregoing manner,
Lender may determine the rate based on rates offered to Lender for deposits in
United States dollars (rounded upwards, if necessary, to the nearest  1/16 of
1 percent) in the London Interbank Eurodollar market at such time for delivery
on the first day of the Interest Period for the number of days in such Interest
Period.

“LIBOR Rate” means a per annum interest rate (rounded upward, if necessary, to
the nearest  1/16 of 1 percent) calculated for the Interest Period of a LIBOR
Rate Loan in accordance with the following formula (in each instance determined
by Lender in its reasonable discretion):

 

LIBOR Rate   =  

LIBOR

      1 – LIBOR Reserve Percentage  

Lender’s determination of the LIBOR Rate for any Interest Period shall be
conclusive in the absence of manifest error.

“LIBOR Rate Loan” means any Revolving Loan bearing interest at a rate determined
with reference to the LIBOR Rate.

“LIBOR Reserve Percentage” means, for any Interest Period, the aggregate of the
maximum reserve percentages (including any basic, marginal, special, emergency,
or supplemental reserves), expressed as a decimal, established (or as may be
modified or adopted) by the Board of Governors of the Federal Reserve System and
any other domestic or foreign banking authority to which Lender is subject with
respect to “Eurocurrency Liabilities” (as defined in regulations issued from
time to time by the Board of Governors of the Federal Reserve System), or
applicable to extensions of credit by Lender, the rate of interest on which is
determined with regard to rates applicable to “Eurocurrency Liabilities.” The
LIBOR Reserve Percentage shall be adjusted automatically on and as of the
effective date of any change in any such reserve percentage.

 

-14-



--------------------------------------------------------------------------------

“Lien” means any mortgage, trust deed, pledge, charge, hypothecation,
assignment, deposit arrangement, security interest, attachment, garnishment,
execution, encumbrance (including, but not limited to, easements, rights of way,
and the like), lien (statutory or other), security agreement, transfer intended
as security (including, without limitation, any conditional sale or other title
retention agreement, the interest of a lessor under a Capital Lease, or any
financing lease having substantially the same economic effect as any of the
foregoing), or other voluntary or involuntary lien or charge upon (or affecting
the revenues of) any real property or personal property.

“Liquidity” means, as of the end of the calendar quarter in question, the sum of
Borrower’s cash and cash equivalents, including cash collateral pledged to
Lender pursuant to Section 3.6(a) and Section 3.6(b), as of the last day of such
calendar quarter plus the Revolver Availability on the last day of such quarter.

“Loan Documents” means this Agreement, the Note, the Security Agreement, the
IP Security Agreements, the Letter of Credit Documents, the Subsidiary Guaranty,
any Swap Agreement, the Credit Exposure Documents, any other documents executed
by Borrower in favor of Lender (whether before, on, or after the date of this
Agreement) in relation to the Revolving Loans, the Letters of Credit or any
security for or guaranties of the Revolving Loans or the Letters of Credit
evidenced thereby, and any amendments, extensions, modifications, renewals,
replacements, and restatements thereof.

“Material Adverse Effect” means (a) a material adverse effect on the business,
assets, operations, or financial condition of Borrower, (b) a material
impairment of the ability of Borrower to pay or perform its obligations under
the Loan Documents in accordance with the terms thereof, (c) a material
impairment of the Collateral, Lender’s Liens with respect to the Collateral, or
the priority of such Liens, or (d) a material impairment of Lender’s rights and
remedies under the Loan Documents.

“Non-Cash Secured Election” has the meaning specified in Section 3.6(c) of this
Agreement.

“Non-Cash Secured Letters of Credit” means Letters of Credit that are not
secured pursuant to Section 3.6(a) of this Agreement after Borrower has received
the Non-Cash Secured Election pursuant to Section 3.6(c) of this Agreement.

“Note” means the promissory note referred to in Section 3.2 of this Agreement,
and includes any amendments, extensions, modifications, renewals, replacements,
and restatements thereof.

“Notice of Borrowing or Conversion” means a notice in form and content
satisfactory to Lender in Lender’s reasonable discretion signed by an Authorized
Officer and given to Lender to request a Revolving Loan or convert a Revolving
Loan.

 

-15-



--------------------------------------------------------------------------------

“Obligations” means all of Borrower’s indebtedness, obligations, and liabilities
to Lender arising under or with respect to the Loan Documents, individually or
collectively, whether direct or indirect, joint or several, absolute or
contingent, due or to become due, now existing or hereafter arising, including,
but not limited to, Borrower’s obligations, indebtedness, and liabilities
pursuant to the Note and this Agreement.

“One-Month Eurodollar Rate” means, for any day, the rate of interest per annum
that is equal to the one month LIBOR rate appearing in Bloomberg British
Association LIBOR (or on any successor or substitute thereof) at approximately
11:00 a.m. London time on such day.

“Patriot Act” has the meaning specified in Section 11.12 of this Agreement, and
includes any amendments thereof.

“Permitted Discretion” means a determination or judgment made by Lender in good
faith in the exercise of its commercially reasonable credit or business judgment
from the perspective of a commercial secured lender.

“Permitted Liens” has the meaning specified in Section 9.3 of this Agreement.

“Person” means an individual, sole proprietorship, partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture, Governmental Authority, or other
entity of whatever nature.

“Pledge Agreement” means the pledge agreement referenced to in Section 5.2 of
this Agreement, and includes any amendments, extensions, modifications,
renewals, replacements, and restatements thereof.

“Prime Rate” means the rate of interest publicly announced from time to time by
Lender as its “prime rate,” or “reference rate.” The Prime Rate is not
necessarily the lowest rate of interest that Lender charges or collects from any
borrower, or class of borrowers. Any change in the Prime Rate announced by
Lender shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Quarterly Compliance Certificate” has the meaning specified in Section 7.10(f)
of this Agreement.

“Restricted Payment” means any dividend, distribution, or other similar payment
(whether in cash or property) by Borrower, and any purchase, redemption,
retirement, or other acquisition for value of any capital stock or other
ownership interests of Borrower, whether now or hereafter outstanding, or of any
options, warrants, or similar rights to purchase such capital stock or other
ownership interests, or any security convertible into or exchangeable for such
capital stock or other ownership interests.

“Retainage” means that portion of the purchase price of goods sold or services
provided by Borrower that the buyer thereof is not obligated to pay to Borrower
until the end of a specified period of time following the satisfactory
performance by Borrower under the agreement governing the transaction in
question.

 

-16-



--------------------------------------------------------------------------------

“Revolver Availability” means, at any time in question, the lesser of
(a) $15,000,000 and (b) the Borrowing Base at the time in question, in either
case with such lesser amount reduced by the sum of (x) the aggregate principal
amount of Revolving Loans outstanding on such date and (y) the aggregate amount
of Letters of Credit outstanding on such date.

“Revolving Credit Facility” has the meaning specified in Section 3.1 of this
Agreement.

“Revolving Credit Facility Maturity Date” has the meaning specified in
Section 3.14 of this Agreement.

“Revolving Loans” means amounts borrowed by Borrower under the Revolving Credit
Facility, which shall be either Base Rate Loans, LIBOR Rate Loans, or Applicable
Floating Rate Loans.

“SEC” means the Securities and Exchange Commission.

“Security Agreement” means the security agreement referred to in Section 5.1 of
this Agreement, and includes any amendments, extensions, modifications,
renewals, replacements, and restatements thereof.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person, taken as a going
concern, is greater than the total amount of liabilities, including contingent
liabilities, of such Person; (b) the present fair salable value of the assets of
such Person, taken as a going concern, is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured; (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature; and (d) such Person is not engaged in
a business or transaction, and is not about to engage in a business or
transaction, for which such Person’s property would constitute an unreasonably
small capital. The amount of contingent liabilities (such as litigation,
guaranties and pension plan liabilities) at any time shall be computed as the
amount that, in light of all facts and circumstances existing at the time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Subsidiary” means any corporation, association, limited liability company,
joint stock company, business trust, or other similar organization of which
50 percent or more of the ordinary voting power for the election of a majority
of the members of the board of directors or other governing body of such entity
is held or controlled by Borrower; or any other such organization the management
of which is directly or indirectly controlled by Borrower through the exercise
of voting power or otherwise; or any joint venture or partnership in which
Borrower has a 50 percent or greater ownership interest.

“Successor” means, for any corporation, limited liability company, or banking
association, any successor by merger or consolidation, or by acquisition of
substantially all of the stock, membership interests, or assets of the
predecessor.

 

-17-



--------------------------------------------------------------------------------

“Swap Agreement” means any interest rate swap agreement, interest rate cap
agreement, interest collar agreement, or similar agreement or arrangement
between Borrower and Lender or an Affiliate of Lender.

“Tax” or “Taxes” means any tax, assessment, duty, levy, or other charge imposed
by any Governmental Authority on any property, revenue, income, or franchise of
any Person, and any interest or penalty with respect to any of the foregoing.

“Testing Date” means March 31, 2010, and the last day of each calendar quarter
thereafter.

“Tier I Account Debtors” means Dick’s Sporting Goods, The Sports Authority,
Amazon, Sears, Wal-Mart, Sam’s Club, or Costco. Lender may, in its Permitted
Discretion, remove account debtors of Borrower from the definition of Tier I
Account Debtors upon notice to Borrower. Account debtors of Borrower may be
added to the definition of Tier I Account Debtors upon written request from
Borrower to Lender and approval of such account debtors by Lender in its
Permitted Discretion.

“Unused Commitment Amount” has the meaning specified in Section 3.12 of this
Agreement.

“Unused Commitment Fee” has the meaning specified in Section 3.12 of this
Agreement.

“Unused Commitment Fee Margin” means 30 Basis Points from the Closing Date to
(but not including) the first Adjustment Date. Thereafter, the Unused Commitment
Fee Margin shall be determined by measuring the Revolver Availability as of the
end of a calendar quarter and determining which fee level in the table below is
applicable to the Revolver Availability at the time in question:

 

Revolver Availability

   Unused Commitment Fee

$0.00 to $4,000,000.00

   35 Basis Points

$4,000,000.01 to $8,000,000.00

   30 Basis Points

$8,000,000.01 to $12,000,000.00

   25 Basis Points

$12,000,000.01 and above

   20 Basis Points

Changes in the Unused Commitment Fee Margin (if any) shall become effective on
the corresponding Adjustment Date. If Borrower does not timely provide Lender
with the Quarterly Compliance Certificate pursuant to Section 7.10(f) of this
Agreement, Lender, at its option, may designate the Unused Commitment Fee Margin
as 35 Basis Points until such time as such Quarterly Compliance Certificate is
delivered.

 

-18-



--------------------------------------------------------------------------------

“Voting Stock” means Capital Stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even though the right to
so vote has been suspended by the happening of a contingency.

Section 1.2 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time.

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either
Borrower or Lender shall so request, Lender and Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP; provided that, until so amended, (i) such ratio
or requirement shall continue to be computed in accordance with GAAP prior to
such change therein and (ii) Borrower shall provide to Lender financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

Section 1.3 Rules of Construction. The definitions of terms in this Agreement
shall apply equally to the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine, and neuter forms. The words “include,” “includes,” and
“including” shall be deemed to be followed by the phrase “without limitation.”
The word “will” shall be construed to have the same meaning and effect as the
word “shall.” Unless the context requires otherwise (a) any reference in this
Agreement to any Person shall be construed to include such Person’s successors
and assigns, (b) the words “herein,” “hereof,” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision of this Agreement, (c) all references in
this Agreement to Articles, Sections, Exhibits, and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, this
Agreement, (d) any reference to any law or regulation in this Agreement shall,
unless otherwise specified, refer to such law or regulation as amended,
modified, or supplemented from time to time, (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts, and contract rights, (f) the use of the word “or” is not
exclusive, and (g) in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including;” the words
“to” and “until” each mean “to but excluding;” and the word “through” means “to
and including.”

Section 1.4 Rounding. Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

 

-19-



--------------------------------------------------------------------------------

Section 1.5 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Pacific time (daylight or standard, as
applicable).

Section 1.6 References to Agreements. Unless otherwise expressly provided
herein, definitions of or references to organizational documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document.

Section 1.7 Incorporation of Recitals. The Recitals to this Agreement hereby are
incorporated into and constitute a part of this Agreement.

ARTICLE II

CONDITIONS OF LENDING

Section 2.1 Conditions Precedent. Lender’s agreements, obligations, and
commitments under this Agreement (including, but not limited to, Lender’s
agreement to make the initial advance under the Revolving Credit Facility) are
subject to fulfillment, or waiver by Lender, of each of the following conditions
on or before the Closing Date:

(a) Lender shall have received the following agreements, documents,
certificates, and opinions in form and substance satisfactory to Lender and,
where applicable, duly executed and delivered by the parties thereto:

(i) This Agreement;

(ii) The Note;

(iii) The Pledge Agreement;

(iv) The Security Agreement;

(v) The IP Security Agreements;

(vi) Certificates of insurance or insurance binders evidencing compliance with
Section 7.8 of this Agreement and the applicable provisions of the Security
Agreement;

(vii) A certificate of the Secretary of Borrower with respect to resolutions of
the directors of Borrower authorizing the execution and delivery of the Loan
Documents and identifying the responsible Person authorized to execute, deliver,
and take all other actions required under this Agreement and the other Loan
Documents on behalf of Borrower, and providing specimen signatures of each such
Person;

(viii) The articles of incorporation of Borrower and all amendments and
supplements thereto, as filed in the office of the Washington Secretary of
State, certified by the Washington Secretary of State as being a true and
correct copy thereof;

 

-20-



--------------------------------------------------------------------------------

(ix) The by-laws of Borrower and all amendments and supplements thereto,
certified by the Secretary of Borrower as being a true and correct copy thereof;

(x) A certificate of the Washington Secretary of State as to the legal existence
and status of Borrower in such state dated within 30 days of the Closing Date;

(xi) An opinion of counsel for Borrower as to the validity and enforceability of
the Loan Documents and such other matters as required by Lender or its counsel
(which opinion shall be in form and content satisfactory to Lender); and

(b) All necessary filings and recordings against the Collateral required to be
performed in order to create and perfect Lender’s first priority lien therein
shall have been completed (which shall include termination of any existing
financing statements with respect to the assets of Borrower);

(c) Borrower shall have paid (or are irrevocably committed to pay) Lender the
fees owed pursuant to Section 3.9 of this Agreement;

(d) Borrower shall have reimbursed (or irrevocably committed to reimburse)
Lender for reasonable out-of-pocket attorney fees and costs incurred by Lender
in connection with the inspection of the Collateral and the negotiation and
preparation of this Agreement and the other Loan Documents through the Closing
Date;

(e) No litigation, arbitration, proceeding, or investigation shall be pending or
threatened that (i) questions the validity or legality of the transactions
contemplated by any Loan Document, or seeks a restraining order, injunction, or
damages in connection therewith, or (ii) in the reasonable judgment of Lender,
reasonably could be expected to have a Material Adverse Effect;

(f) As of the date of this Agreement, no Default or Event of Default exists (or
would result from the initial advance under the Revolving Credit Facility);

(g) A third-party examiner acceptable to Lender shall have performed an
examination, and Lender shall have approved such examination, of Borrower’s
Accounts and Borrower’s Inventory;

(h) There shall have been no Material Adverse Effect since September 30, 2009;
and

(i) Lender shall have received such other statements, opinions, certificates,
documents, and information with respect to the matters contemplated by this
Agreement as Lender may request in Lender’s reasonable discretion.

 

-21-



--------------------------------------------------------------------------------

If all of the above-referenced conditions are satisfied by the Closing Date, the
Loan Documents and Lender’s obligations under this Agreement in respect of the
Revolving Loans and Letters of Credit shall become effective. If any of the
above-referenced conditions precedent are not satisfied by the Closing Date, and
such conditions are not waived or deferred (in writing) by Lender (in its sole
and absolute discretion), Lender shall have no commitment or obligation to enter
into this Agreement, or to make any Revolving Loans or issue any Letters of
Credit.

Section 2.2 Conditions to Revolving Loans and Issuance of Letters of Credit. The
following conditions must be satisfied (or waived or otherwise met) before
Borrower shall be entitled to Revolving Loans or Letters of Credit under this
Agreement after the Closing Date:

(a) No Default or Event of Default shall have occurred and be continuing;

(b) No Default or Event of Default exists or shall result from the Revolving
Loan or Letter of Credit requested by Borrower;

(c) All of the Loan Documents shall be in full force and effect in all material
respects;

(d) Each of the representations and warranties contained in Article VI of this
Agreement shall be true and correct in all material respects except for
representations and warranties which speak as of the Closing Date, with such
exceptions as may be acceptable to Lender in the reasonable exercise of its
judgment; and

(e) Borrower shall be in compliance in all material respects with all of the
covenants set forth in Article VII, Article VIII, and Article IX of this
Agreement, with such exceptions as may be acceptable to Lender.

In addition to the foregoing conditions, Borrower must be in compliance with the
financial covenants set forth in Section 8.1, Section 8.2, Section 8.3 and
Section 8.4 of this Agreement for the period covered by the most recent
Quarterly Compliance Certificate or Annual Compliance Certificate delivered to
Lender as of the date of a request for a Revolving Loan before Borrower shall be
entitled to such Revolving Loan.

In addition to the foregoing conditions, Borrower must (x) deliver to Lender a
written report in the form attached as Exhibit B hereto identifying Borrower’s
performance with respect to the financial covenants set forth in Section 8.1,
Section 8.2, Section 8.3 and Section 8.4 of this Agreement as of December 31,
2009, which report shall be in a form satisfactory to Lender in its Permitted
Discretion, shall include reasonable detail regarding the manner in which the
financial covenants were calculated, and shall be accompanied by a certificate
of an Authorized Officer that the calculation of each of the financial covenants
is true and correct in all material respects, (y) deliver to Lender lien
searches acceptable to Lender in its Permitted Discretion on all of Borrower’s
intellectual property, and (z) deliver to Lender a written report in a form
satisfactory to Lender (in Lender’s Permitted Discretion) identifying the amount
of the Borrowing Base as of month-ended January 31, 2010, before Borrower shall
be entitled to the first Revolving Loan and shall deliver such report in the
form of Exhibit B and lien searches within 30 days after the Closing Date, and
shall deliver such Borrowing Base report within five Business Days after the

 

-22-



--------------------------------------------------------------------------------

Closing Date, even if Borrower shall not request a Revolving Loan prior to such
date. In addition, if such liens searches show that Borrower’s intellectual
property is subject to liens other than Permitted Liens, Borrower shall remove
such liens before Borrower shall be entitled to the first Revolving Loan.

Each request for a Revolving Loan or a Letter of Credit under this Agreement
shall constitute a representation and warranty by Borrower that all of the
foregoing conditions have been satisfied.

ARTICLE III

THE REVOLVING CREDIT FACILITY

Section 3.1 The Revolving Credit Facility Commitment. Upon satisfaction of the
conditions precedent specified in Section 2.1 and Section 2.2 of this Agreement
(as applicable), and subject to the terms and conditions of this Agreement,
Lender agrees to make Revolving Loans to Borrower and issue Letters of Credit
for the account of Borrower. Subject to the terms and conditions of this
Agreement, Lender’s maximum commitment in respect to Revolving Loans and Letters
of Credit in respect of the credit facility described in the preceding sentence
(which credit facility is referred to in this Agreement as the “Revolving Credit
Facility”) is $15,000,000.

Section 3.2 The Note. Contemporaneously with the execution of this Agreement,
Borrower shall execute and deliver to Lender a promissory note (the “Note”) in
form and content satisfactory to Lender in its Permitted Discretion. The
Revolving Loans extended to Borrower pursuant to the Revolving Credit Facility
shall be evidenced by and repaid by Borrower in accordance with the Note and
this Agreement.

Section 3.3 The Letter of Credit Subfacility. Pursuant to the terms and
conditions of this Agreement and any other applications, documents, or
agreements from Borrower to Lender related to the Letters of Credit (the “Letter
of Credit Documents”), Lender shall issue Letters of Credit up to an aggregate
amount outstanding at any time of $10,000,000 for the account of Borrower (which
Letters of Credit shall be part of (and not in addition to) Lender’s commitment
in respect of the Revolving Credit Facility). Each Letter of Credit outstanding
on or after the date of this Agreement shall be deemed to be an advance under
the Revolving Credit Facility in an amount equal to the maximum amount of the
Letter of Credit (as such maximum amount is determined in accordance with this
Section 3.3). Lender shall not be obligated to issue any Letters of Credit on or
after the Revolving Credit Facility Maturity Date. Furthermore, Lender shall not
be required to issue any Letter of Credit with a maturity date after the
Revolving Credit Facility Maturity Date. The amount of a Letter of Credit at any
time shall be deemed to be the stated amount of such Letter of Credit in effect
at such time; provided, however, that with respect to any Letter of Credit that
by its terms, or the terms of any document related thereto, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at the time in question. Borrower agrees that it
shall execute any documents that Lender in its Permitted Discretion requires
Borrower to execute in relation to the Letters of Credit. Within the foregoing
limits, and subject to the terms and conditions of this Agreement,

 

-23-



--------------------------------------------------------------------------------

Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly, Borrower may obtain Letters of Credit to replace Letters of Credit
that have expired, or that have been drawn upon and reimbursed.

Section 3.4 Letter of Credit Fees. Borrower shall pay Lender a fee (the “Letter
of Credit Fee”) (a) with respect to each Cash Secured Letter of Credit equal to
2 percent per annum multiplied by the maximum amount available to be drawn under
such Cash Secured Letter of Credit (which fee shall be prorated to take into
account the fact that this fee is paid quarterly by Borrower) and (b) with
respect to each Non-Cash Secured Letter of Credit equal to the Applicable Margin
for LIBOR Rate Loans multiplied by the maximum amount available to be drawn
under such Non-Cash Secured Letter of Credit (which fee shall be prorated to
take into account the fact that this fee is paid quarterly by Borrower). For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be the maximum amount
determined in accordance with Section 3.3. The Letter of Credit Fees shall be
computed on a quarterly basis in arrears. The Letter of Credit Fees shall be due
and payable by Borrower on the first Business Day of each calendar quarter, on
the expiration date of the Letter of Credit in question, and, thereafter, on
demand by Lender. Notwithstanding anything to the contrary contained in this
Agreement, while any Event of Default exists, all Letter of Credit Fees shall
accrue at an additional 3 percent. Borrower shall also pay to Lender the
customary presentation fees, amendment fees, and other processing fees, and
other standard costs and charges, of Lender relating to Letters of Credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable by Borrower to Lender promptly on demand and are not
refundable.

Section 3.5 Reimbursement Obligation of Borrower. Borrower hereby agrees to
reimburse or pay to Lender with respect to each Letter of Credit on each date
that any draft presented under any Letter of Credit is honored by Lender (or
Lender otherwise makes payment with respect thereto), the following amounts:

(a) the amount paid by Lender under or with respect to such Letter of Credit,
and

(b) the amount of any Taxes, fees, charges, or other costs and expenses incurred
by Lender in connection with any payment made by Lender under, or with respect
to, such Letter of Credit.

Borrower may use the proceeds of Revolving Loans to make a payment owed pursuant
to this Section 3.5, provided Borrower is entitled to such a loan hereunder at
the time in question. Interest on any and all amounts remaining unpaid by
Borrower under this Section 3.5 at any time from the date such amounts become
due and payable, until payment in full, shall be payable by Borrower to Lender
on demand at the Default Rate for Base Rate Loans.

Section 3.6 Cash Collateral for Letters of Credit and Credit Exposure Reserve.

(a) Prior to the Borrower making the Non-Cash Secured Election, Borrower shall
provide cash collateral to Lender prior to, and as a condition precedent to, the
issuance of any Letter of Credit in an amount equal to 105 percent of the
maximum amount of

 

-24-



--------------------------------------------------------------------------------

such Letter of Credit determined in accordance with Section 3.3. Borrower hereby
grants Lender a security interest in such cash collateral to secure Borrower’s
reimbursement obligations in respect of such Letter of Credit. Borrower agrees
to execute any documents required by Lender to evidence or perfect Lender’s
security interest in such cash collateral. Such cash collateral shall be held by
Lender in a bank-controlled deposit account and Borrower shall have no right to
withdraw or access such cash collateral so long as the applicable Letter of
Credit is outstanding. Lender shall have the right to debit such account upon a
drawing under such Letter of Credit.

(b) Borrower shall, on the Closing Date and at all times thereafter, maintain
with Lender cash collateral in an amount equal to the Credit Exposure Reserve.
Borrower hereby grants Lender a security interest in such cash collateral to
secure payment and performance of all of the Obligations. Borrower agrees to
execute any documents required by Lender to evidence or perfect Lender’s
security interest in such cash collateral. Such cash collateral shall be held by
Lender in a bank-controlled deposit account. Borrower shall deposit additional
cash collateral with Lender within three Business Days of receipt of written
notice from Lender that the Credit Exposure Reserve has increased. Borrower
shall have no right to withdraw or access such cash collateral. This requirement
is in addition to Borrower’s obligations to deposit cash collateral with Lender
pursuant to Section 3.6(a).

(c) Borrower shall be entitled to obtain Letters of Credit without complying
with the requirements of Section 3.6(a) provided that (i) no Default or Event of
Default exists, (ii) Borrower is in compliance with Section 8.1, Section 8.2,
Section 8.3 and Section 8.4 of this Agreement for the period covered by the most
recent Quarterly Compliance Certificate or Annual Compliance Certificate
delivered to Lender (as applicable) and (iii) Borrower provides written notice
to Lender (the “Non-Cash Secured Election”) of its irrevocable election to
obtain Letters of Credit without complying with the requirements of
Section 3.6(a). After receipt by Lender of the Non-Cash Secured Election,
Section 8.5 of this Agreement shall have no further force or effect and any
Financial Covenant Failure shall constitute an Event of Default. Within 30 days
after receipt by Lender of the Non-Cash Secured Election, Lender shall
distribute all cash pledged by Borrower pursuant to Section 3.6(a) as directed
by Borrower.

Section 3.7 Permitted Use of Funds. Borrower shall use proceeds of the Revolving
Credit Facility for general corporate purposes in the ordinary course of
business.

Section 3.8 Limitation on Amount Outstanding. The maximum principal amount of
credit that may be outstanding to Borrower under the Revolving Credit Facility
at any time (including any outstanding Letters of Credit) is the lesser of
(a) $15,000,000, and (b) the Borrowing Base at the time in question. If the
total principal amount outstanding under the Revolving Credit Facility at any
time (including any outstanding Letters of Credit) exceeds the lesser of the
amounts specified in the preceding sentence, Borrower within three Business Days
of the date Lender notifies Borrower of such situation shall pay Lender such
excess amount (and Borrower’s failure to make such payment shall constitute an
Event of Default under Section 10.1(a) of this Agreement).

Section 3.9 The Revolving Credit Facility Commitment Fee. On the Closing Date,
Borrower shall pay Lender a fee of $52,500 in consideration of Lender’s
commitment to extend the Revolving Credit Facility to Borrower on the basis set
forth in this Agreement. Such fee shall be fully earned when paid,
non-refundable, and shall not apply as a payment toward principal or interest.

 

-25-



--------------------------------------------------------------------------------

Section 3.10 Available Interest Rates on the Revolving Credit Facility. Borrower
hereby acknowledges and agrees that interest shall accrue (and shall be paid by
Borrower as more particularly specified below) on Revolving Loans extended to
Borrower under the Revolving Credit Facility at the LIBOR Rate plus the
Applicable Margin, the Base Rate plus the Applicable Margin, or the Applicable
Floating Rate plus the Applicable Margin (as selected by Borrower pursuant to
Section 4.5 of this Agreement).

Section 3.11 Revolving Loan Interest Payments. Borrower shall pay Lender
interest that accrues on Revolving Loans at the times specified in Section 4.2
of this Agreement.

Section 3.12 The Unused Commitment Fee. On the first Business Day of April,
2010, and the first Business Day of each third month thereafter, and on the
Revolving Credit Facility Maturity Date, Borrower shall pay Lender a fee (the
“Unused Commitment Fee”) equal to the Unused Commitment Amount for the
immediately preceding three-month period (or portion thereof) multiplied by the
Unused Commitment Fee Margin (which fee shall be prorated to take into account
the fact that this fee is paid quarterly by Borrower). As used in this
Agreement, the term “Unused Commitment Amount” means the average of the
difference on each day in the immediately preceding three-month period (or, in
the case of the fee payable on the Revolving Credit Facility Maturity Date, on
each day after the end of the prior three-month period for which the Unused
Commitment Fee was due hereunder through the Revolving Credit Facility Maturity
Date) between (a) $15,000,000 and (b) the aggregate principal amount of
Revolving Loans and Letters of Credit outstanding.

Section 3.13 Revolving Nature of the Revolving Credit Facility. The Revolving
Credit Facility is a revolving credit facility. Therefore, subject to the terms
and conditions of this Agreement, Borrower may pay, repay, and re-borrow amounts
under that credit facility.

Section 3.14 Maturity Date of the Revolving Credit Facility. On the earlier of
(a) August 31, 2012, or (b) acceleration of the Obligations following an Event
of Default, if any, under this Agreement, Lender’s commitment to extend credit
(including Letters of Credit) to Borrower pursuant to the Revolving Credit
Facility shall terminate. The earlier of the dates specified in the preceding
sentence of this Agreement is referred to in this Agreement as the “Revolving
Credit Facility Maturity Date.” On the Revolving Credit Facility Maturity Date,
Borrower shall be obligated to pay Lender the entire balance of principal,
accrued interest and Unused Commitment Fee owed pursuant to the Note, this
Agreement, and the other Loan Documents (including Letter of Credit Documents)
(together with any fees and costs owed thereunder or hereunder).

Section 3.15 No Borrowing During Pendency of an Event of Default. Borrower shall
not be entitled to borrow (or obtain a Letter of Credit) under the Revolving
Credit Facility at any time that a Default or an Event of Default exists.

Section 3.16 Cash Collateral After the Revolving Credit Facility Maturity Date.
If any Non-Cash Secured Letter of Credit remains outstanding on or after the
Revolving Credit

 

-26-



--------------------------------------------------------------------------------

Facility Maturity Date, Borrower shall provide cash collateral to Lender on or
before the Revolving Credit Facility Maturity Date (and, if required by Lender,
shall grant a security interest in such cash collateral in favor of Lender in
accordance with the requirements of Section 3.6(a)) in an amount equal to 105
percent of the aggregate undrawn face amount of such outstanding Non-Cash
Secured Letters of Credit and such cash collateral shall secure Borrower’s
continuing obligations in respect of such outstanding Letters of Credit.

ARTICLE IV

TERMS RELATING GENERALLY TO PAYMENTS AND INTEREST RATES

Section 4.1 Computation of Interest and Fees. Each Revolving Loan that is a
LIBOR Rate Loan shall bear interest on the outstanding principal amount thereof,
for each Interest Period applicable thereto, at a rate per annum equal to the
LIBOR Rate plus the Applicable Margin. Each Revolving Loan that is a Base Rate
Loan shall bear interest on the outstanding principal amount thereof at the Base
Rate plus the Applicable Margin, which rate shall change contemporaneously with
any change in the Base Rate. Each Revolving Loan that is an Applicable Floating
Rate Loan shall bear interest on the outstanding principal amount thereof at the
Applicable Floating Rate plus the Applicable Margin, which rate shall change
contemporaneously with any change in the Applicable Floating Rate. Interest
payable by Borrower under this Agreement shall be computed daily on the basis of
a year of 360 days and shall be paid for the actual number of days for which
due. If the due date for any payment of principal is extended by operation of
law, interest shall be payable for such extended time. If any payment required
by this Agreement or the Note becomes due on a day that is not a Business Day,
such payment shall be due on the next succeeding Business Day (subject to the
definition of the term Interest Period), and such extension shall be included in
computing interest in connection with such payment.

Section 4.2 Payment of Interest. Borrower shall pay Lender interest accrued on
Base Rate Loans and Applicable Floating Rate Loans monthly in arrears on the
first Business Day of each calendar month, commencing April 1, 2010. Except as
specified in the following sentence, Borrower shall pay Lender interest accrued
on LIBOR Rate Loans on the last day of the Interest Period for each such LIBOR
Rate Loan. Notwithstanding the foregoing, if Borrower selects an Interest Period
of six months with respect to any LIBOR Rate Loan, Borrower shall pay Lender
interest accrued on the principal amount of such LIBOR Rate Loan on the last day
of the third month of such Interest Period and on the last day of the Interest
Period for such LIBOR Rate Loan.

Section 4.3 Default Rate of Interest. Following the occurrence of an Event of
Default and during the continuance thereof, interest shall accrue, at Lender’s
option and upon notice to Borrower, (and shall be payable by Borrower) on the
principal balances outstanding under the Note at the Default Rate.

Section 4.4 Limitations on Amounts of LIBOR Rate Loans. Borrower shall not
request a LIBOR Rate Loan for less than a minimum of $500,000 in principal
amount. Borrower shall not be entitled to have more than five LIBOR Rate Loans
outstanding at any time.

 

-27-



--------------------------------------------------------------------------------

Section 4.5 Notice of Borrowing or Conversion of Revolving Loans. Whenever
Borrower desires to obtain a Revolving Loan under this Agreement or to convert
an outstanding Revolving Loan to another interest rate option hereunder,
Borrower shall give Lender a written Notice of Borrowing or Conversion (or a
telephonic notice promptly confirmed by a written Notice of Borrowing or
Conversion), which notice shall be irrevocable and which must be received no
later than 1:00 p.m. on the date (a) one Business Day before the day on which
the requested Revolving Loan is to be made as or converted to a Base Rate Loan
or Applicable Floating Rate Loan, and (b) two Business Days before the day on
which the requested Revolving Loan is to be made or converted to a LIBOR Rate
Loan. Such Notice of Borrowing or Conversion shall specify (x) the effective
date and amount of each Revolving Loan requested to be made or converted,
(y) the interest rate option requested to be applicable thereto, and (z) the
duration of the applicable Interest Period, if any (subject to the provisions of
the definition of the term Interest Period). If any Notice of Borrowing or
Conversion fails to specify the interest rate option applicable to the requested
Revolving Loan (or the amount to be converted), then Borrower shall be deemed to
have requested a Base Rate Loan. If no Interest Period is specified in a Notice
of Borrowing or Conversion with respect to a requested LIBOR Rate Loan, then
Borrower shall be deemed to have selected an Interest Period of one month’s
duration, and Lender promptly shall notify Borrower of such selection. If Lender
receives a Notice of Borrowing or Conversion after the time specified in the
first sentence of this Section 4.5, such Notice of Borrowing or Conversion shall
not be effective unless Lender notifies Borrower of its intent to comply with
such Notice of Borrowing or Conversion. If Lender does not receive an effective
Notice of Borrowing or Conversion with respect to an outstanding LIBOR Rate Loan
prior to the end of the Interest Period of such LIBOR Rate Loan, Borrower shall
be deemed to have elected to convert such outstanding LIBOR Rate Loan in whole
into a Base Rate Loan on the last day of the then current Interest Period with
respect to the LIBOR Rate Loan in question. If the written confirmation of any
telephonic notification differs in any material respect from Lender’s record of
the telephonic notification, the records of Lender shall control, absent
manifest error. Borrower agrees that Lender shall have no obligation to verify
the identity of any person making any request pursuant to this Section, and
Borrower assumes all risks of the validity and authorization of such requests.
If Borrower and Lender enter into any cash management, treasury management or
other agreement that provides that the payment of checks and other items drawn
on an account of Borrower that does not have sufficient funds at the time of
drawing are deemed to be advances of a Revolving Loan, such Revolving Loans
shall be Base Rate Loans.

Section 4.6 Advances of Loan Proceeds. Lender shall cause proceeds of the
Revolving Loans requested by Borrower to which Borrower is entitled under the
terms of this Agreement to be disbursed as directed by Borrower.

Section 4.7 No LIBOR Rate Loans or Applicable Floating Rate Loans When Default
Exists. Notwithstanding any contrary provisions of this Agreement, and without
limiting any other rights of Lender, if a Default or an Event of Default has
occurred and is continuing, at Lender’s election, (a) Borrower may not select a
LIBOR Rate Loan or an Applicable Floating Rate Loan, (b) Borrower may not
convert any Revolving Loan to a LIBOR Rate Loan or an Applicable Floating Rate
Loan, and (c) no LIBOR Rate Loan may be continued as a LIBOR Rate Loan for a new
Interest Period. If a Default or an Event of Default has occurred and is
continuing, at Lender’s election, each LIBOR Rate Loan shall convert to a Base
Rate Loan at the expiration of the applicable Interest Period and, at Lender’s
election, all Applicable Floating Rate Loans will be converted to Base Rate
Loans.

 

-28-



--------------------------------------------------------------------------------

Section 4.8 Conversion of Loans. Upon the terms and subject to the conditions of
this Agreement, Borrower may convert all or any part of any outstanding Base
Rate Loan, Applicable Floating Rate Loan, or LIBOR Rate Loan into another
Revolving Loan on any Business Day (which, in the case of a conversion of an
outstanding LIBOR Rate Loan shall be the last day of the Interest Period
applicable to such LIBOR Rate Loan). Borrower shall give Lender prior notice of
each such conversion (which notice shall be effective upon receipt) in
accordance with Section 4.5 of this Agreement.

Section 4.9 Lender’s Note Records. Borrower irrevocably authorizes Lender to
make or cause to be made, at or about the time of any Revolving Loan, or at the
time of receipt of any payment of principal or interest on the Note, an
appropriate notation in Lender’s records reflecting (as the case may be) the
making of such Revolving Loan or the receipt of such payment. The outstanding
amount of the Revolving Loans set forth in the records of Lender shall be prima
facie evidence, absent manifest error, of the amount of principal and interest
owing and unpaid to Lender pursuant to the Note. Notwithstanding the foregoing,
the failure of Lender to record (or any error in so recording) the amount of any
Revolving Loan or payment in Lender’s records shall not limit or otherwise
affect the obligations of Borrower under this Agreement (or the Note) to make
payments of principal of or interest thereunder when due.

Section 4.10 Voluntary Prepayments. LIBOR Rate Loans may not be prepaid in whole
or in part (unless contemporaneously with or promptly after any prepayment
thereof Borrower pay Lender all amounts owed pursuant to Section 4.12 of this
Agreement). Base Rate Loans and Applicable Floating Rate Loans may be prepaid at
any time, without any premium or prepayment charge.

Section 4.11 Method of Payments. All payments of principal of and interest by
Borrower in respect of amounts due by Borrower under this Agreement shall be
made by Borrower to Lender at Lender’s Portland, Oregon, office (or at such
other location that Lender may from time to time designate), in each case in
immediately available funds denominated in United States dollars. All payments
by Borrower under this Agreement and under any of the other Loan Documents shall
be made without set-off or counterclaim and free and clear of and without
deduction for any taxes, levies, imposts, duties, charges, fees, deductions,
withholdings, compulsory loans, restrictions, or conditions of any nature now or
hereafter imposed or levied by any jurisdiction or any political subdivision
thereof or taxing or other authority therein, unless Borrower is compelled by
law to make such deduction or withholding. If any such obligation is imposed
upon Borrower with respect to any amount payable by Borrower under this
Agreement or under any of the other Loan Documents, Borrower shall pay to Lender
such additional amount in United States dollars as shall be necessary to enable
Lender to receive the same net amount that Lender would have received on such
due date had no such obligation been imposed upon Borrower. Borrower promptly
shall deliver to Lender certificates or other valid vouchers or evidence of
payment satisfactory to Lender in Lender’s reasonable discretion for all taxes
or other charges deducted from or paid with respect to payments made by Borrower
under this Agreement or under such other Loan Document. Borrower hereby
authorizes Lender to debit Borrower’s operating account at Lender to make the
payments then due and payable by Borrower

 

-29-



--------------------------------------------------------------------------------

pursuant to this Agreement. Lender plans to implement procedures that will
automatically result in a debit or other draft on the above-referenced account
to collect the payments owed by Borrower pursuant to this Agreement and the
Note. Notwithstanding the provisions of the preceding sentence, Borrower hereby
acknowledges and agrees that Lender’s failure to debit the above-referenced
account to collect a payment owed pursuant to this Agreement and the Note shall
not relieve Borrower of Borrower’s obligation to make the payment in question.

Section 4.12 LIBOR Indemnity. If Borrower for any reason makes any payment of
principal with respect to any LIBOR Rate Loan on any day other than the last day
of an Interest Period applicable to such LIBOR Rate Loan, or fails to borrow or
continue or convert to a LIBOR Rate Loan after giving a Notice of Borrowing or
Conversion thereof pursuant to Section 4.5 of this Agreement, or fails to prepay
a LIBOR Rate Loan after having given notice thereof, Borrower shall pay to
Lender any amount required to compensate Lender for any additional losses,
costs, or expenses that Lender reasonably may incur as a result of such payment
or failure (calculated in accordance with Lender’s standard practice at the time
in question), including, without limitation, any loss (including loss of
anticipated profits), costs, or expense incurred by reason of the liquidation or
re-employment of deposits or other funds required by Lender to fund or maintain
such LIBOR Rate Loan. Borrower shall pay such amount upon presentation by Lender
of a statement setting forth the amount and Lender’s calculation thereof in
reasonable detail, which statement shall be deemed true and correct, absent
manifest error.

Section 4.13 Changed Circumstances. Notwithstanding any other provision of this
Agreement, in the event that:

(a) On any date on which the LIBOR Rate or the Applicable Floating Rate
otherwise would be set Lender shall determine in good faith (which determination
shall be final and conclusive) that adequate and fair means do not exist for
ascertaining the LIBOR Rate or the Applicable Floating Rate, or

(b) At any time Lender shall determine in good faith (which determination shall
be final and conclusive) that:

(i) The making or continuation of or conversion of any loan to a LIBOR Rate Loan
or an Applicable Floating Rate Loan has been made impracticable or unlawful by
(a) the occurrence of a contingency that materially and adversely affects the
interbank Eurodollar market, or (b) compliance by Lender in good faith with any
applicable law or governmental regulation, guideline, or order or interpretation
or change thereof by any governmental authority charged with the interpretation
or administration thereof or with any request or directive of any such
governmental authority (whether or not having the force of law); or

(ii) The LIBOR Rate or the Applicable Floating Rate no longer shall represent
the effective cost to Lender for United States dollar deposits in the interbank
market for deposits in which Lender regularly participates;

 

-30-



--------------------------------------------------------------------------------

then, and in any such event, Lender promptly shall notify Borrower thereof.
Until Lender notifies Borrower that the circumstances giving rise to such notice
no longer apply, the obligation of Lender to allow selection by Borrower of
LIBOR Rate Loans or Applicable Floating Rate Loans affected by the contingencies
described in this Section 4.13 shall be suspended. If, at the time Lender so
notifies Borrower, Borrower previously has given Lender a Notice of Borrowing or
Conversion with respect to one or more LIBOR Rate Loans or Applicable Floating
Rate Loans but such Revolving Loans have not yet gone into effect, such
notification shall be deemed to be a request for a Base Rate Loan.

Section 4.14 Prepayment Due to Illegality. In the event of a determination of
illegality pursuant to Section 4.13 of this Agreement with respect to the
outstanding affected LIBOR Rate Loans or Applicable Floating Rate Loans,
Borrower shall prepay the same, together with interest thereon and any amount
due pursuant to Section 4.12, if any, of this Agreement, on such date as shall
be specified in Lender’s notice to Borrower (which shall not be earlier than the
date such notice is given), unless Lender is permitted to maintain such
Revolving Loans as LIBOR Rate Loans until the end of each then-applicable
Interest Period. Unless otherwise agreed by Borrower and Lender, any payment
required in accordance with the preceding sentence shall (subject to the terms
and conditions of this Agreement) be made automatically with a Base Rate Loan.

ARTICLE V

COLLATERAL FOR BORROWER’S OBLIGATIONS

Section 5.1 Execution by Borrower of the Security Agreement and the IP Security
Agreements. Contemporaneously with the execution of this Agreement, Borrower
shall execute and deliver to Lender a security agreement (the “Security
Agreement”) in form and content satisfactory to Lender. The Security Agreement
shall grant Lender a security interest in the Collateral to secure payment of
the Obligations. In addition, contemporaneously with the execution of this
Agreement, Borrower shall execute and deliver to Lender security agreements (the
“IP Security Agreements”) in form and substance satisfactory to Lender in its
Permitted Discretion. The IP Security Agreements shall grant Lender a security
interest in all existing and after-acquired intellectual property of Borrower to
secure payment of the Obligations.

Section 5.2 Execution by Borrower of the Pledge Agreement. Contemporaneously
with the execution of this Agreement, Borrower shall execute and deliver to
Lender a pledge agreement (the “Pledge Agreement”) in form and content
satisfactory to Lender. The Pledge Agreement shall grant Lender a security
interest and lien in 65 percent of the Capital Stock of Nautilus Fitness Canada
Ltd. to secure payment of the Obligations.

Section 5.3 Right of Setoff. In addition to any rights now or hereafter granted
under this Agreement, applicable law, or otherwise, and not by way of limitation
of any such rights, upon the occurrence and during the continuance of an Event
of Default, Borrower hereby authorizes Lender at any time, or from time to time,
without presentment, demand, protest, or other notice of any kind to Borrower or
to any other Person, any such notice being hereby expressly waived, to set off,
and grants to Lender a security interest in and a lien on, any Indebtedness at
any time held or owing by Lender to or for the credit or the account of
Borrower,

 

-31-



--------------------------------------------------------------------------------

including, without limitation, all depository account balances, cash and any
other property of Borrower now or hereafter in the possession of Lender, against
and on account of the Obligations and liabilities of Borrower to Lender,
irrespective of whether the Obligations have matured and/or Lender may refuse to
allow withdrawals from any such account.

Section 5.4 Other Documents. Borrower hereby agrees that until Borrower
satisfies the Obligations in full and Lender has no further commitment to make
Revolving Loans or issue Letters of Credit for the account of Borrower, Borrower
shall promptly execute and deliver to Lender all documents deemed necessary or
desirable by Lender in its Permitted Discretion to create, evidence, perfect, or
continue Lender’s security interests in the Collateral. In addition, Borrower
hereby authorizes Lender to file such financing statements or other documents,
and to take such other actions, that Lender believes in its Permitted Discretion
need to be filed or taken in order to create, evidence, perfect, or continue
Lender’s security interests in the Collateral.

Section 5.5 Appraisals and Collateral Examinations. Lender shall require
examinations of the Collateral annually. The examinations shall be conducted by
a third-party examiner acceptable to Lender in its Permitted Discretion.
Borrower hereby agrees to cooperate to facilitate such examinations of the
Collateral. Borrower acknowledges and agrees that it shall pay for the
reasonable cost of the annual examinations of the Collateral conducted on behalf
of Lender, or any other inspection, examination, or appraisal of the Collateral
obtained by Lender at any time that an Event of Default exists hereunder (which
payments shall be made in accordance with Section 7.11 of this Agreement).

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Lender as follows:

Section 6.1 Existence and Power of Borrower. Borrower is a corporation duly
organized and existing under the laws of the state of Washington and is
qualified to do business in each jurisdiction where the failure to be so
qualified could be reasonably likely to result in a Material Adverse Effect.
Borrower has full power, authority, and legal right to carry on Borrower’s
businesses as presently conducted, to own and operate Borrower’s properties and
assets, and to execute, deliver, and perform this Agreement and the other Loan
Documents.

Section 6.2 Authorization by Borrower. The execution, delivery, and performance
by Borrower of this Agreement, the Note, and the other Loan Documents, and any
borrowing under this Agreement, have been duly authorized by all necessary
corporate action of Borrower, does not require shareholder approval, or the
approval or consent of any trustee or the holders of any Indebtedness of
Borrower, does not contravene any law, regulation, rule, or order binding on
Borrower, or any of Borrower’s organizational documents, and do not contravene
the provisions of or constitute a default under any indenture, mortgage,
material contract, or other material agreement or instrument to which Borrower
is a party, or by which Borrower (or any of its properties) may be bound or
affected, except as has been disclosed to Lender in writing.

 

-32-



--------------------------------------------------------------------------------

Section 6.3 Government Approvals. No Government Approval or filing or
registration with any Governmental Authority is required for the making and
performance by Borrower of this Agreement or any Loan Document, or in connection
with any of the transactions contemplated hereby, except those that have been
obtained or made and are in full force and effect. Borrower has obtained all
Governmental Approvals that are necessary or required in connection with the
conduct of Borrower’s business, except any Governmental Approvals the failure to
obtain which could not be reasonably likely to result in a Material Adverse
Effect.

Section 6.4 Binding Obligations. This Agreement, the Note, and the other Loan
Documents have been duly executed and delivered by Borrower and constitutes the
legal, valid, and binding obligations of Borrower. This Agreement, the Note, and
the other Loan Documents are enforceable against Borrower and its property in
accordance with their respective terms, except as limited by bankruptcy,
insolvency, reorganization, moratorium, or other similar laws affecting the
enforcement of creditors’ rights generally, and except as the remedy of specific
performance, or the remedy of injunctive relief, is subject to the discretion of
the court before which any proceeding therefor may be brought.

Section 6.5 Litigation. Except as set forth in Schedule 6.5 of this Agreement,
there are no actions, proceedings, investigations, or claims against or
affecting Borrower now pending before any court, arbitrator, or Governmental
Authority, which individually or in the aggregate, could be reasonably likely to
result in a Material Adverse Effect.

Section 6.6 Financial Condition of Borrower. Borrower has delivered to Lender
Borrower’s report on Form 10-Q for fiscal quarter ending September 30, 2009 as
filed with the SEC, which presents fairly in all material respects Borrower’s
financial condition and results of operations for the period covered thereby.
Since the date of such report, there has been no Material Adverse Effect, except
as has been disclosed to Lender in writing.

Section 6.7 Title and Liens. Borrower has good and marketable title to all of
Borrower’s material properties and assets. The Collateral is not subject to any
Lien, other than Permitted Liens.

Section 6.8 Intellectual Property; Licenses, Etc. Borrower owns, licenses or
otherwise possesses the right to use, all material trademarks, service marks,
trade names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights that are reasonably necessary for the operation of
its businesses, without conflict with the rights of any other Person, except to
the extent such conflict could not be reasonably likely to result in a Material
Adverse Effect. To the knowledge of Borrower, no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by Borrower infringes upon any
rights held by any other Person in any material respect. No claim or litigation
regarding any of the foregoing is pending or, to the knowledge of Borrower,
threatened.

Section 6.9 Taxes. Borrower has filed all federal and state and all other
material tax returns and reports required of Borrower and has paid all material
Taxes that are due and payable (except to the extent such Taxes are being
properly contested in good faith by

 

-33-



--------------------------------------------------------------------------------

appropriate legal proceedings). The charges and accruals on the books of
Borrower in respect of Taxes for all fiscal periods to date are accurate in all
material respects. Taxes not yet due have been provided for as a reserve on the
books of Borrower to the extent required under GAAP. There are no claims or
assessments against Borrower by any Governmental Authority with respect to any
Taxes, except those (if any) disclosed to Lender in writing, and except any
claims or assessments that could not be reasonably likely to result in a
Material Adverse Effect.

Section 6.10 Other Agreements. Borrower is not in breach of or default under any
agreement to which Borrower is a party, or that is binding on Borrower (or any
of its assets), except to the extent any such breach or default could not be
reasonably likely to result in a Material Adverse Effect.

Section 6.11 Federal Reserve Regulations. Borrower is not engaged principally or
as one of Borrower’s important activities in the business of extending credit
for the purpose of purchasing or carrying any margin stock (within the meaning
of Federal Reserve Regulation U), and no part of the proceeds of any Revolving
Loan will be used to purchase or carry any such margin stock, or to extend
credit to others for the purpose of purchasing or carrying any such margin
stock, or for any other purpose that violates the applicable provisions of any
Federal Reserve Regulation. If requested to do so by Lender, Borrower will
furnish to Lender a statement conforming with the requirements of Regulation U.

Section 6.12 Compliance With Laws. Borrower is in compliance in all respects
with all laws, regulations, rules, and orders of Governmental Authorities
applicable to Borrower, or to Borrower’s operations or property (including, but
not limited to, Environmental Laws, Consumer Protection Laws and ERISA), except
any thereof whose validity is being contested in good faith by appropriate
proceedings upon stay of execution of the enforcement thereof and except to the
extent any non-compliance could not be reasonably likely to result in a Material
Adverse Effect.

Section 6.13 Labor Relations. There is (a) no unfair labor practice complaint
pending against Borrower or, to the best knowledge of Borrower, threatened,
before the National Labor Relations Board, and no grievance or arbitration
proceeding arising out of or under any collective bargaining agreement is so
pending against Borrower or, to the best knowledge of Borrower, threatened, and
(b) no strike, labor dispute, slowdown, or stoppage pending against Borrower or,
to the best knowledge of Borrower, threatened against Borrower, except, in each
case, to the extent such complaint, strike, labor dispute, slowdown or stoppage
could not be reasonably likely to result in a Material Adverse Effect.

Section 6.14 Material Adverse Effect. Between September 30, 2009, and the
Closing Date, no event has occurred, that alone or together with other events,
could reasonably be expected to have a Material Adverse Effect.

Section 6.15 Full Disclosure. No information contained in this Agreement, any of
the other Loan Documents, any projections, financial statements or collateral
reports or other written reports from time to time delivered hereunder or any
written statement furnished by or on behalf of Borrower to Lender pursuant to
the terms of this Agreement contains or will contain any untrue statement of a
material fact or omits or will omit to state a material fact necessary to make
the statements contained herein or therein not materially misleading in light of
the circumstances under which they were made.

 

-34-



--------------------------------------------------------------------------------

Section 6.16 Solvency. Borrower is Solvent.

Section 6.17 Continuing Representations and Warranties. Borrower hereby
acknowledges and agrees that the representations and warranties of Borrower in
this Article VI are continuing representations and warranties and that each
request for a Revolving Loan or the issuance of a Letter of Credit for the
account of Borrower under this Agreement constitutes a reaffirmation by Borrower
that each such representation and warranty are accurate as of the date of the
Revolving Loan or the issuance of a Letter of Credit requested by Borrower,
unless such representation and warranty specifically relates to an earlier date,
in which case it shall be accurate in all material respects as of such date.

ARTICLE VII

AFFIRMATIVE COVENANTS

Until Borrower has paid the Obligations (other than contingent indemnification
obligations) in full and Lender’s lending and letter of credit commitment with
respect to the Revolving Credit Facility has terminated, Borrower agrees to do
all of the following, unless Lender otherwise shall consent in writing:

Section 7.1 Additional Acts. Upon written demand by Lender, Borrower shall
promptly execute and deliver all such instruments and perform all such other
acts as Lender may reasonably request to carry out the transactions and
establish or preserve the lien status and priority contemplated by this
Agreement or any other Loan Document. Borrower authorizes Lender to file all
financing statements necessary to perfect and continue its interests hereunder
or under the Loan Documents.

Section 7.2 Use of Loan Proceeds. Borrower shall use funds borrowed under the
Revolving Credit Facility only for purposes permitted by Section 3.3 of this
Agreement.

Section 7.3 Preservation of Existence. Except as otherwise permitted in this
Agreement, Borrower shall preserve and maintain its corporate existence, rights,
franchises, and privileges in the jurisdiction of its organization and shall
qualify and remain qualified as a foreign organization in each jurisdiction
where the failure to do so could be reasonably likely to result in a Material
Adverse Effect.

Section 7.4 Visitation Rights. At any reasonable time during normal business
hours, and from time to time at reasonable intervals at mutually agreeable dates
and times (not to exceed twice a year; provided that such limitation shall not
be applicable when an Event of Default has occurred and is continuing), on
reasonable advance notice, Borrower shall permit Lender to examine and make
copies of and abstracts from Borrower’s records and books of account, to visit
the properties of Borrower, and to discuss the affairs, finances, and accounts
of Borrower with any of the officers and directors of Borrower.

 

-35-



--------------------------------------------------------------------------------

Section 7.5 Keeping of Books and Records. Borrower shall keep adequate records
and books of account in which entries complete in all material respects will be
made, in accordance with GAAP, reflecting all financial transactions of
Borrower.

Section 7.6 Maintenance of Property. Borrower shall maintain and preserve all of
Borrower’s properties which are material to its business in good working order
and condition, ordinary wear and tear and casualty (to the extent insured)
excepted, and shall from time to time make all needed repairs, renewals, or
replacements so that the efficiency of such properties shall be fully maintained
and preserved.

Section 7.7 Other Obligations. Borrower shall pay and discharge before the same
shall become delinquent all material Indebtedness, Taxes, and other material
obligations for which Borrower is liable, or to which the income or property of
the Borrower is subject, and all claims for labor, materials, or supplies that,
if unpaid, might become by law a Lien upon assets of the Borrower, except such
Indebtedness, Taxes, claims, and obligations that are being contested in good
faith by appropriate proceedings.

Section 7.8 Insurance. Borrower shall keep in force upon all of Borrower’s
properties and operations policies of insurance carried with companies in such
amounts and covering all such risks as shall be customary in the industry (as
determined by Lender in its Permitted Discretion) naming Lender as a loss payee
in respect of insurance covering the Collateral. Borrower, within 30 days of
request, shall deliver to Lender certificates of insurance or duplicate policies
evidencing such coverage and a schedule setting forth the amounts and types of
insurance then maintained by Borrower.

Section 7.9 Compliance with Laws. Subject to the right of Borrower to contest
any laws, regulations, rules or orders of any Governmental Authority in good
faith by appropriate legal proceedings, and provided that Borrower establishes
and maintains adequate reserves to the extent required by GAAP in relation to
the matter being contested, Borrower shall comply with all laws, regulations,
rules, and orders of any Governmental Authority applicable to Borrower,
including, but not limited to, Environmental Laws, Consumer Protection Laws and
ERISA, except where failure to so comply could not be reasonably likely to
result in a Material Adverse Effect.

Section 7.10 Financial Information/Reporting. Borrower shall deliver to Lender
the statements, reports, and other information listed below at the times noted
below:

(a) On or before May 15, 2010, and within 45 days of the end of each calendar
quarter thereafter, the unaudited balance sheet and statements of cash flow,
income, and retained earnings of Borrower for the immediately preceding quarter
(and for the period from the start of Borrower’s then-current fiscal year
through the last day of the immediately preceding quarter) on a consolidated and
consolidating basis (it being agreed that the furnishing of Borrower’s report on
Form 10-Q for such fiscal quarter as filed with the SEC will satisfy such
requirement);

(b) On or before March 25, 2010, and the 25th day of each month thereafter, a
written report in the form of Exhibit A attached hereto describing in reasonable

 

-36-



--------------------------------------------------------------------------------

detail the Borrowing Base (and the computation thereof) as of the end of the
immediately preceding month, which shall be reconciled to the corresponding
month-end balance sheets of Borrower and shall be certified to be true and
correct in all material respects by an Authorized Officer (the “Borrowing Base
Certificate”);

(c) On or before March 25, 2010, and the 25th day of each month thereafter, a
written report with respect to the Commercial Accounts Receivable as of the end
of the immediately preceding month, which reports shall include reasonable
detail regarding the aging of such Commercial Accounts Receivable, and otherwise
shall be in a form satisfactory to Lender in Lender’s reasonable discretion;

(d) On or before March 25, 2010, and on the 25th day of each month thereafter, a
written report with respect to the Consumer Finance Accounts Receivable as of
the end of the immediately preceding month, which reports shall include
reasonable detail regarding the aging of such Consumer Finance Accounts
Receivable, and otherwise shall be in a form satisfactory to Lender in Lender’s
reasonable discretion;

(e) On or before March 25, 2010, and the 25th day of each month thereafter, a
written summary of aging of Borrower’s accounts payable as of the end of the
immediately preceding month, which reports shall include reasonable detail
regarding the aging of such accounts payable, and otherwise shall be in a form
satisfactory to Lender in Lender’s reasonable discretion;

(f) On or before March 25, 2010, and on the 25th day of each month thereafter, a
written report with respect to Borrower’s Inventory as of the end of the
immediately preceding month, which report shall include reasonable detail
regarding the aging of the Inventory, and otherwise shall be in a form
satisfactory to Lender in Lender’s reasonable discretion;

(g) On or before May 15, 2010, and within 45 days after the end of each calendar
quarter thereafter, a written report in the form attached as Exhibit B hereto
identifying Borrower’s performance with respect to the financial covenants set
forth in Section 8.1, Section 8.2, Section 8.3 and Section 8.4 of this Agreement
as of the end of the calendar quarter in question, which reports shall be in a
form satisfactory to Lender in Lender’s reasonable discretion, shall include
reasonable detail regarding the manner in which the financial covenants were
calculated, and shall be accompanied by a certificate of an Authorized Officer
that (i) the calculation of each of the financial covenants is true and correct
in all material respects, and (ii) as of the end of such quarter, no Default or
Event of Default had occurred and was continuing (or, if a Default or an Event
of Default existed at such time, identifying the Default or the Event of
Default) (the “Quarterly Compliance Certificate”);

(h) Within 120 days of each fiscal year end of Borrower, a copy of an audited
statement (on a consolidated and consolidating basis) of Borrower’s financial
condition as of the end of the preceding fiscal year prepared by a certified
public accounting firm acceptable to Lender in Lender’s reasonable discretion
(it being agreed that the furnishing of Borrower’s annual report on form 10-K
for such fiscal year as filed with the SEC will satisfy such requirement);

 

-37-



--------------------------------------------------------------------------------

(i) Within 120 days after the end of each fiscal year of Borrower, a written
report in the form attached as Exhibit B hereto, based upon the audited
financial statement referred to in item (h) above, identifying Borrower’s
performance with respect to the financial covenants set forth in Section 8.1,
Section 8.2, Section 8.3 and Section 8.4 of this Agreement as of the end of the
fiscal year in question, which reports shall be in a form satisfactory to Lender
in Lender’s reasonable discretion, shall include reasonable detail regarding the
manner in which the financial covenants were calculated, and shall be
accompanied by a certificate of an Authorized Officer that (i) the calculation
of each of the financial covenants is true and correct in all material respects,
and (ii) as of the end of such year, no Default or Event of Default had occurred
and was continuing (or, if a Default or an Event of Default existed at such
time, identifying the Default or the Event of Default) (the “Annual Compliance
Certificate”);

(j) Within 60 days of each fiscal year end of Borrower (provided that a forecast
for 2010 shall be delivered on the Closing Date), a forecast (including a
balance sheet, income statement, and cash forecast acceptable to Lender in its
Permitted Discretion) of the projected financial performance of Borrower for the
current fiscal year of Borrower, which forecast shall be in a format
satisfactory to Lender in Lender’s reasonable discretion; and

(k) Other Information. All other statements, reports, and information as Lender
reasonably may request concerning the Collateral, or the financial condition and
business affairs of Borrower, their Subsidiaries, and their Affiliates.

Section 7.11 Expenses of Lender. Borrower shall reimburse Lender for all
reasonable out-of-pocket expenses incurred by Lender in connection with Lender’s
banking and lending relationships with Borrower, including, but not limited to,
recording charges, appraisal costs, environmental survey and investigation
costs, collateral examination and inspection costs, travel expense, and the
reasonable fees and expenses of outside legal counsel for Lender (including fees
and expenses incurred in connection with the preparation, negotiation, closing,
administration, amendment, modification, and enforcement of this Agreement, or
the agreement evidenced hereby); the preservation, protection, or disposition of
the Collateral (or Lender’s security interests therein); or as required by
applicable law, rules, policies, and regulations. The amounts owed by Borrower
pursuant to the preceding sentence of this Agreement shall be paid by Borrower
in the ordinary course of Borrower’s business after Lender bills Borrower for
such amounts, or on the Revolving Credit Facility Maturity Date, whichever
occurs first.

ARTICLE VIII

FINANCIAL COVENANTS

Until Borrower has paid the Obligations (other than contingent indemnification
obligations) in full and Lender’s lending and letter of credit commitment with
respect to the Revolving Credit Facility has terminated, Borrower agrees to do
all of the following:

Section 8.1 Current Ratio. Borrower shall maintain a Current Ratio of not less
than 1.10 to 1.00 as of March 31, 2010, and as of the last day of each calendar
quarter thereafter.

 

-38-



--------------------------------------------------------------------------------

Section 8.2 Liquidity Covenant. Borrower shall not permit Liquidity as of the
dates set forth below to be less than the amount set forth below opposite such
date:

 

Dates

   Minimum
Liquidity

March 31, 2010

   $ 18,000,000

June 30, 2010

   $ 15,000,000

September 30, 2010

   $ 15,000,000

Borrower shall not permit Liquidity as of December 31, 2010, and as of the last
day of each calendar quarter thereafter to be less than the amount required
below based on Borrower’s Adjusted Continuing Business EBITDA for the four
quarters ending on such date:

 

Adjusted Continuing Business EBITDA

   Minimum
Liquidity

$2,500,000-$5,000,000

   $ 15,000,000

$5,000,000.01-$7,500,000

   $ 12,500,000

$7,500,000.01-$10,000,000

   $ 10,000,000

$10,000,000.01-$12,500,000

   $ 5,000,000

$12,500,000.01 and above

   $ 0.00

Section 8.3 Adjusted Continuing Business EBITDA. Borrower shall not permit
Adjusted Continuing Business EBITDA to be less than $2,500,000 for the four
quarters ending March 31, 2010, and for the four quarters ending on the last day
of each calendar quarter thereafter.

Section 8.4 Capital Expenditures. Borrower shall not make Capital Expenditures
in any calendar year in excess of $1,500,000 (the “Capital Expenditure
Limitation”); provided, that in the event Borrower does not expend the entire
Capital Expenditure Limitation in any calendar year, Borrower may carry forward
50 percent of such un-expended amount to the immediately succeeding calendar
year. All Capital Expenditures shall first be applied to reduce the applicable
Capital Expenditure Limitation and then to reduce the carry-forward from the
previous calendar year, if any, provided that notwithstanding anything herein to
the contrary, Borrower shall not be entitled to carry forward any un-utilized
Capital Expenditure Limitation for more than one year.

Section 8.5 Effect of No Outstanding Revolving Loans. If Borrower fails to
perform or observe any financial covenant in Section 8.1, Section 8.2,
Section 8.3, or Section 8.4 of this Agreement on any Testing Date (a “Financial
Covenant Failure”) prior to receipt by Lender of the Non-Cash Secured Election,
such Financial Covenant Failure shall not constitute a Default or Event of
Default if no Revolving Loan shall have been outstanding at any time during the
calendar quarter ending on such Testing Date.

 

-39-



--------------------------------------------------------------------------------

ARTICLE IX

NEGATIVE COVENANTS

Until Borrower has paid the Obligations (other than contingent indemnification
obligations) in full and Lender’s lending and letter of credit commitment with
respect to the Revolving Credit Facility has terminated, Borrower agrees that
Borrower shall not do any of the following, unless Lender otherwise shall
consent in writing:

Section 9.1 Liquidation, Merger, or Sale of Assets. Borrower shall not
(a) liquidate, dissolve, or enter into any merger or consolidation in which
Borrower would not be the surviving entity, or (b) sell, lease, or dispose of
any material portion of the business or assets of Borrower (except (A) sales of
goods in the ordinary course of business; (B) sales or other dispositions of
surplus or obsolete equipment in the ordinary course of business;
(C) disposition of any property in connection with discontinuation of Commercial
Business; (D) dispositions of Inventory that is obsolete, unmerchantable or
otherwise unsalable in the ordinary course of business; (E) termination of any
lease of real or personal property that is not necessary for the ordinary course
of business of Borrower, could not reasonably be expected to have a Material
Adverse Effect and does not result from Borrower’s default thereunder;
(F) licenses, sublicenses, leases or subleases granted to others not interfering
in any material respect with the business of the Borrower and which could not
reasonably be expected to have a Material Adverse Effect, (G) sales or
dispositions of cash and cash equivalents in the ordinary course of business
which are not reasonably likely to have a Material Adverse Effect;
(H) abandonment of intellectual property of the Borrower that is immaterial,
unnecessary or no longer used in the ordinary course of business, the
abandonment of which could not reasonably be expected to have a Material Adverse
Effect; (I) dispositions of Accounts not constituting Eligible Consumer Finance
Accounts Receivable or Eligible Commercial Accounts Receivable in the ordinary
course of business in connection with the collection or compromise thereof, and
(J) dispositions of equipment that, in the aggregate during any 12-month period,
has a fair market or book value (whichever is more) of $250,000 or less).

Section 9.2 Indebtedness. Borrower shall not create, incur, assume, guarantee,
or be or remain liable with respect to any Indebtedness, other than the
following:

(a) The Obligations;

(b) Funded Indebtedness of Borrower existing as of the date of this Agreement
and secured by the Permitted Liens disclosed on Schedule 9.3(b) to this
Agreement, and all renewals, extensions, refundings, and refinancings of such
Indebtedness in a principal amount that does not exceed the principal amount
outstanding on the Closing Date;

(c) Indebtedness for Taxes, assessments, or governmental charges to the extent
that payment therefor shall at the time not be required to be made in accordance
with Section 6.8 of this Agreement;

(d) Liabilities incurred by Borrower in the ordinary course of business (not as
a result of borrowing);

 

-40-



--------------------------------------------------------------------------------

(e) The endorsement of checks in the ordinary course of business;

(f) Indebtedness incurred to refinance any Indebtedness permitted by this
Section 9.2 of this Agreement;

(g) Capital Leases and purchase money Indebtedness in an aggregate amount not to
exceed $500,000;

(h) Intercompany Indebtedness existing as of the Closing Date to Borrower’s
Subsidiaries in an aggregate amount not to exceed $7,000,000 and intercompany
Indebtedness to Borrower’s Subsidiaries involved exclusively in the Continuing
Business in an amount not to exceed $1,000,000 after the Closing Date;

(i) Indebtedness to an insurance company, the proceeds which are used by
Borrower to finance their insurance premiums payable on workers’ compensation
insurance policies maintained by Borrower;

(j) Indebtedness incurred in respect of the deferred purchase price for any
acquisition of intellectual property or constituting the obligation to make
purchase price adjustments in connection with any such acquisition of
intellectual property;

(k) Indebtedness that is not included in any of the preceding clauses of this
Section, is not secured by a Lien and does not exceed $500,000 in the aggregate
at any time;

(l) Contingent obligations (A) arising from endorsements of payment items for
collection or deposit in the ordinary course of business; (B) arising from any
foreign currency hedging agreements not to exceed $500,000 in the aggregate and
not prohibited hereunder; (C) existing on the Closing Date and disclosed in
writing to Lender, and any extension or renewal thereof that does not increase
the amount of such contingent obligation when extended or renewed; (D) arising
from customary indemnification obligations in favor of purchasers in connection
with dispositions permitted under Section 9.1(b) hereof if such obligations
could not reasonably be expected to have a Material Adverse Effect; or
(E) Guaranties of Subsidiaries’ Indebtedness that do not exceed $500,000 in the
aggregate and incurred in the ordinary course of business; and

(m) Reimbursement obligations to Bank of America, N.A. with respect to the
letters of credit listed on Schedule 9.2.

Section 9.3 Liens. Borrower shall not create, incur, assume, or suffer to exist
any Lien of any kind upon or with respect to any of Borrower’s property or
assets, or assign or otherwise convey any right to receive income, including the
sale or discount of Accounts with or without recourse, except the following
(“Permitted Liens”):

(a) Liens in favor of Lender to secure the Obligations;

(b) Liens existing as of the date of this Agreement and disclosed in
Schedule 9.3(b) to this Agreement;

 

-41-



--------------------------------------------------------------------------------

(c) Liens for Taxes, assessments, or other governmental charges not delinquent
or being contested in good faith and by appropriate proceedings and with respect
to which proper reserves have been taken by Borrower; provided, however, that
the Lien shall have no effect on (i) the priority of the Liens in favor of
Lender, other than inchoate tax Liens arising prior to the due date of such
taxes, or (ii) the value of the assets in which Lender has such a Lien, and,
provided further, that a stay of enforcement of any such Lien (other than such
inchoate tax Liens) shall be in effect;

(d) Landlords’ and lessors’ Liens in respect of rent not in default, or Liens in
respect of pledges or deposits under workers’ compensation, unemployment
insurance, social security laws, or similar legislation (other than ERISA), or
in connection with appeal and similar bonds incidental to litigation;
mechanics’, warehouseman’s, laborers’, and materialmen’s and similar Liens, if
the obligations secured by such Liens are not then delinquent;

(e) Easements, rights of way, restrictions, and other similar charges or Liens
relating to real property and not interfering in a material way with the
ordinary conduct of Borrower’s businesses;

(f) Liens constituting a renewal, extension, or replacement of any Permitted
Lien;

(g) Purchase money Liens in connection with Indebtedness permitted under
Section 9.2(g);

(h) Deposits of cash with the owner or lessor of premises leased and operated by
Borrower in the ordinary course of business to secure the performance by
Borrower of its obligations under the terms of the lease for such premises;

(i) Liens arising from precautionary UCC filings regarding “true” operating
leases or the consignment of goods to Borrower;

(j) Liens arising by operation of law under Article 2 of the UCC in favor of a
reclaiming seller of goods or buyer of goods, provided that any such Liens are
subordinated under law to the Liens in favor of Lender;

(k) Normal and customary rights of setoff upon deposits in favor of depository
institutions, and Liens of a collecting bank on payment items in the course of
collection;

(l) Licenses of intellectual property owned by Borrower and granted to any
person in the ordinary course of business and any restrictions or conditions on
transfer, assignment or renewal customarily imposed in a license to use
intellectual property;

(m) Judgments and other similar Liens arising in connection with court
proceedings that do not constitute a Default or Event of Default;

(n) Pledges and deposits of cash of less than $100,000 to secure obligations
under appeal bonds or as otherwise required in connection with court proceedings
(including, without limitation, surety bonds, security for costs of litigation
where required by law and letters of credit) or any other instruments serving a
similar purpose;

 

-42-



--------------------------------------------------------------------------------

(o) Liens in favor of an insurance company to secure Indebtedness permitted in
Section 9.2(i) hereof to finance insurance premiums; and

(p) Liens in the nature of rights of set off in favor of contractual
counterparties in the ordinary course of business.

Section 9.4 Restricted Payments. Borrower shall not pay, make, declare, or
authorize any Restricted Payment, redeem any of Borrower’s common stock or
redeem, refinance, or otherwise dispose of or acquire any of Borrower’s
preferred stock other than: (a) reasonable compensation paid to employees,
officers, and directors in the ordinary course of business and consistent with
prudent business practices; (b) dividends to shareholders of Borrower or
dispositions to preferred shareholders of Borrower declared as of the last day
of a calendar quarter and paid in the immediately following calendar quarter and
redemptions of common stock of Borrower on a the last day of a calendar quarter,
provided that (i) no Revolving Loans are outstanding on the date such dividends
and dispositions are declared and made and on the date such redemptions are made
and (ii) the aggregate amount of such dividends, dispositions, or redemptions
(together with any other dividends, dispositions, and redemptions paid to
shareholders of Borrower during the 12 months ending on the such date) do not
exceed (A) 50 percent of the Continuing Business Net Income for the 12 months
ending on such date when the Debt to Tangible Net Worth Ratio is equal to or
greater than 2.50 to 1.00 on such date, and (B) 100 percent of the Continuing
Business Net Income for the 12 months ending on such date when the Debt to
Tangible Net Worth Ratio is less than 2.50 to 1.00 on such date; and
(c) conversion of preferred stock of Borrower to common stock of Borrower.

Section 9.5 Investments; Purchase of Assets. Borrower shall not make or maintain
any Investments, or purchase or otherwise acquire any material amount of assets,
other than:

(a) Purchases of Inventory in the ordinary course of business;

(b) Purchases of intellectual property that do not exceed $1,000,000 in any
calendar year and $2,000,000 in the aggregate and other purchases approved by
Lender in its Permitted Discretion;

(c) Normal trade credit extended in the ordinary course of business and
consistent with prudent business practice;

(d) Capital Expenditures allowed under Section 8.4 of this Agreement; or

(e) Investments in development of new product lines that are permitted under
Section 9.9;

 

-43-



--------------------------------------------------------------------------------

(f) Investment in Subsidiaries listed on Schedule 9.5 and Investments in
Subsidiaries engaged exclusively in the Continuing Business made after the
Closing Date that do not exceed $1,000,000 in the aggregate;

(g) Investment in joint ventures engaged exclusively in the Continuing Business
made after the Closing Date that do not exceed $1,000,000 and other Investments
in joint ventures engaged exclusively in the Continuing Business and approved by
Lender in its Permitted Discretion;

(h) Loans and advances to officers and employees for salary, travel expenses,
commissions and similar items in the ordinary course of business in the
aggregate amount at any one time outstanding not to exceed $500,000;

(i) Payables permitted under Section 9.7 hereof;

(j) The endorsement of instruments for collection or deposit in the ordinary
course of business;

(k) Stock or obligations issued to Borrower by any person (or the representative
of such person) in respect of debt or other trade obligations of such person
owing to Borrower in connection with the insolvency, bankruptcy, receivership or
reorganization of such person or a composition, readjustment or settlement of
the debts of such person or in respect of a settlement of a dispute with such
person, provided, that the original of any such stock or instrument evidencing
such obligations owing to Borrower shall be promptly delivered to Lender
together with such stock power, assignment or endorsement by Borrower required
by Lender;

(l) Investments in existence on the Closing Date set forth on Schedule 9.5;

(m) Securities, instruments or other Investments that Borrower may acquire in
connection with any disposition permitted hereunder; provided that such
securities, instruments or other Investments shall constitute not more that
25 percent of the purchase price; provided further that the original of any such
securities or instruments owned by Borrower evidencing such Investments shall be
promptly delivered to Lender together with such stock power or endorsement by
Borrower required by Lender;

(n) Contingent obligations to the extent permitted under Section 9.2(l);

(o) Foreign currency hedging agreements entered into in the ordinary course of
business for non-speculative purposes in an aggregate amount not to exceed
$500,000;

(p) Loans to Subsidiaries of Borrower that are to be repaid within five Business
Days of being made in an aggregate amount not to exceed $2,000,000 and other
loans to Subsidiaries of Borrower approved by Lender in its Permitted
Discretion;

 

-44-



--------------------------------------------------------------------------------

(q) Investments not otherwise permitted hereunder not to exceed $500,000 at any
one time, provided that no Default or Event of Default has occurred at the time
of such Investments or would result therefrom; or

(r) Maintenance of deposits with Lender or Investments in cash equivalents.

Section 9.6 Obligations Relating to Guaranties. Borrower shall not create,
incur, assume or permit to exist any obligations arising under Guaranties except
(a) by endorsement of instruments or items of payment for deposit to the general
account of Borrower, and (b) for obligations arising under Guaranties incurred
for the benefit of Borrower if the primary obligation is expressly permitted by
this Agreement.

Section 9.7 Transactions With Affiliates. Borrower shall not directly or
indirectly enter into any purchase, sale, lease, sale-leaseback, or other
transaction with any Affiliate, except transactions in the ordinary course of
business on terms that are no less favorable to Borrower than those that might
be obtained at the time in a comparable arm’s-length transaction with any Person
that is not an Affiliate, provided, however, that Borrower (a) may in any event
enter into employment and severance arrangements with their respective officers
and employees in the ordinary course of business, (b) may engage in transactions
with Affiliates expressly permitted in Section 9 hereof, and (c) may pay
customary fees and reasonable out-of-pocket costs to, and indemnities provided
on behalf of, directors, officers, and employees in the ordinary course of
business.

Section 9.8 Fiscal Year and Accounting Changes. Borrower shall not (a) change
its fiscal year, or (b) make any significant change (i) in accounting treatment
and reporting practices (except as permitted by GAAP), or (ii) in tax reporting
treatment (except as required by law).

Section 9.9 Operations. Borrower shall not engage in any activity or introduce
any major product that is substantially different from or unrelated to the
present business activities or products of Borrower (other than any activities
or products that are complimentary or ancillary to the present Continuing
Business activities or products of Borrower), or discontinue any portion of
Borrower’s present business activities (other than the Commercial Business) that
constitutes a substantial portion thereof.

Section 9.10 Prohibition on Change in Control. Borrower shall not undergo a
Change in Control.

Section 9.11 Subsidiaries. Borrower shall not create or acquire any Subsidiary
unless such Subsidiary is organized under the laws of the United States and
becomes a party to and bound by, as a borrower, this Agreement and all other
Loan Documents, as required by Lender. Any such Subsidiary that becomes a new
borrower shall also cause Borrower to pledge all of such Subsidiary’s Capital
Stock to Lender to secure the Obligations in a form of agreement substantially
similar to the Pledge Agreement.

 

-45-



--------------------------------------------------------------------------------

ARTICLE X

EVENTS OF DEFAULT

Section 10.1 Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” under this Agreement:

(a) Borrower shall fail to pay any amount of principal (and such failure is not
cured within three days) or interest (and such failure is not cured within five
days) owed pursuant to the Note when due, or Borrower shall fail to pay any
other amount payable by Borrower under this Agreement or any other the Loan
Document when due (and such failure is not cured within 30 days);

(b) Any representation or warranty made by Borrower under or in connection with
this Agreement or any Loan Document shall prove to have been incorrect in any
material respect when made;

(c) Borrower shall fail to perform or observe (i) any covenant set forth in
Section 7.8, Section 7.10, Article VIII (subject to Section 8.5) or Article IX,
or (ii) any other covenant, obligation or term hereunder or under any of the
Loan Documents and such failure is not cured within 30 days of the earlier of
Lender’s written notice thereof or Borrower becoming aware of such failure;

(d) Borrower shall (i) fail to pay when due (after any applicable grace period)
any amount payable in respect of any Indebtedness (including undrawn, committed,
or available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) exceeding $250,000 in principal
amount, unless the amount in question is subject to a bona fide dispute by
Borrower and has not been determined by a court, arbitrator, or other finder of
fact to be owed by Borrower, or (ii) fail to observe or perform (after any
applicable notice or grace period) any term, covenant, or agreement evidencing
or securing such Indebtedness, and the effect of such failure to observe or
perform is to cause the acceleration of the maturity of such Indebtedness;

(e) A judgment or order for the payment of money in excess of $250,000 shall be
entered against Borrower by any court, or a warrant of attachment or execution
or similar process shall be issued or levied against property of Borrower that
in the aggregate exceeds $250,000 in value, the payment of which is not fully
covered by insurance in excess of any deductibles not exceeding $50,000 in the
aggregate, and such judgment, order, warrant, or process shall continue
undischarged or unstayed or unbonded for 60 days;

(f) Any occurrence or event that has a Material Adverse Effect; or

(g) Borrower shall admit in writing its inability to pay its debts, or shall
make a general assignment for the benefit of creditors; or any proceeding shall
be instituted by Borrower in any jurisdiction seeking to adjudicate Borrower
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment, or
composition of Borrower or Borrower’s debt under any law relating to bankruptcy,
insolvency, or reorganization or relief of debtors, or seeking appointment of a
receiver, trustee, or other similar official for Borrower for such part of

 

-46-



--------------------------------------------------------------------------------

Borrower’s property as in the opinion of Lender (in Lender’s reasonable
discretion) is a substantial part; or any such proceeding shall be instituted
against Borrower that is not dismissed within 60 days after the institution
thereof, or Borrower shall take any corporate action to authorize any of the
actions set forth above in this Section 10.1(g); or any Governmental Authority
shall declare or take any action that operates as a moratorium on the payment of
debts of Borrower.

Section 10.2 Consequences of Default. If any Event of Default shall occur and be
continuing, then in any such case and at any time thereafter so long as any such
Event of Default shall be continuing, Lender at its option (and without prior
notice to Borrower) immediately may terminate its commitment with respect to the
Revolving Credit Facility. In addition, in the event of an uncured Event of
Default, Lender at its option may declare the principal of and the interest on
the Note and all other sums payable by Borrower under this Agreement or under
any of the Loan Documents to be immediately due and payable (with interest
accruing thereon at the Default Rate), whereupon the same shall become
immediately due and payable without protest, presentment, notice, or demand, all
of which Borrower expressly waives. Furthermore, upon the occurrence of an Event
of Default pursuant to Section 10.1(g) of this Agreement, all of the Obligations
immediately shall be due and payable (with interest accruing and payable thereon
at the Default Rate) and Lender’s commitment in respect of the Revolving Credit
Facility shall terminate.

Section 10.3 Remedies. Upon the occurrence of an Event of Default, Lender from
time to time may exercise any rights and remedies available to it under the
Uniform Commercial Code and any other applicable law in addition to, and not in
lieu of, any rights and remedies expressly granted in this Agreement, or in any
of the other Loan Documents.

ARTICLE XI

MISCELLANEOUS AND GENERAL TERMS AND CONDITIONS

Section 11.1 Remedies Cumulative. No failure by Lender to exercise any right,
power, or remedy under this Agreement, or any Loan Document, and no delay by
Lender in exercising any right, power, or remedy under this Agreement or any
Loan Document, shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power, or remedy under this Agreement or any Loan
Document preclude any other or further exercise thereof, or the exercise of any
other right, power, or remedy. The exercise of any right, power, or remedy shall
in no event constitute a cure or waiver of any Event of Default under this
Agreement, the Note, or the other Loan Documents, or the right of Lender to
exercise any right under this Agreement, the Note, or any of the other Loan
Documents, unless, in the exercise of such right, all obligations of Borrower
under this Agreement, the Note, and the other Loan Documents are paid in full.
The rights and remedies provided in this Agreement and the other Loan Documents
are cumulative and not exclusive of any right or remedy provided by law. Time is
of the essence and the provisions of this Agreement, the Note, and the other
Loan Documents shall be enforced strictly.

 

-47-



--------------------------------------------------------------------------------

Section 11.2 Governing Law. This Agreement, the Note, and the other Loan
Documents shall be governed by and construed in accordance with the laws of
Washington, without regard to conflicts of law principles.

Section 11.3 Consent to Jurisdiction and Venue, Waiver of Immunities. Each party
hereto hereby irrevocably submits to the jurisdiction and venue of any state or
federal court sitting in Vancouver, Washington, in any action or proceeding
brought to enforce or otherwise arising out of or relating to this Agreement,
the Note, or any other Loan Document. Each party hereto irrevocably waives to
the fullest extent permitted by law any objection that each such party now or
hereafter may have to the laying of venue in any such action or proceeding in
any such forum, and hereby further irrevocably waive any claim that any such
forum is an inconvenient forum. Each party hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in any
other jurisdiction by suit on the judgment, or in any other manner provided by
law. Nothing in this Agreement shall impair the right of Lender to bring any
action or proceeding against Borrower, or Borrower’s property, in the courts of
any other jurisdiction, and Borrower irrevocably submits to the nonexclusive
jurisdiction of the appropriate courts of the jurisdiction in which Borrower is
incorporated, or any court sitting in any place where property or an office of
Borrower is located.

Section 11.4 Notices. All notices and other communications provided for in this
Agreement shall be in writing and shall be sent (unless otherwise specified) by
e-mail, certified mail, return receipt requested (with postage prepaid) or
delivered to each party at the following addresses, or at such other address as
shall be designated by such party in a written notice to each other party:

 

  Lender: Bank of the West

222 S.W. Columbia Street, Suite 1200

Portland, Oregon 97201

Attention: Sean Edwards, Vice President

E-mail: Sean.Edwards@bankofthewest.com

with a copy (which shall not constitute notice to Lender) to:

Miller Nash LLP

Suite 3500

111 S.W. Fifth Avenue

Portland, Oregon 97204

Attention: Clifton Molatore

E-mail: Clifton.Molatore@millernash.com

 

  Borrower: Nautilus, Inc.

16400 S.E. Nautilus Drive

Vancouver, Washington 98683

Attention: Alec Anderson

E-mail: aanderson@nautilus.com

 

-48-



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice to Borrower) to:

Kirkland & Ellis LLP

300 N. LaSalle Street

Chicago, Illinois 60602

Attention: Jocelyn Hirsch

E-mail: Jocelyn.hirsch@kirkland.com

Except as otherwise specified, e-mail notice shall be effective upon receipt
confirmed in writing, and all other notices and communications if duly given or
made shall be effective upon receipt.

Section 11.5 Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective Successors and permitted assigns.
Borrower may not assign or otherwise transfer all or any part of Borrower’s
rights or obligations under this Agreement, the Note, or any of the other Loan
Documents without the prior, written consent of Lender (which consent may be
withheld by Lender in its sole and absolute discretion), and any such assignment
or transfer purported to be made by Borrower without such consent shall be
ineffective. Lender at any time, with the prior written consent of Borrower
(which consent shall not be unreasonably withheld or delayed and shall not be
required during the continuance of an Event of Default), may assign or otherwise
transfer all or any part of Lender’s interest under this Agreement, the Note,
and the other Loan Documents (including assignments for security and sales of
participations) to any Person and, to the extent of such assignment, the
assignee shall have the same rights and benefits as if such assignee were
Lender. Borrower acknowledges and agrees that Lender may share such information
regarding Borrower with a prospective assignee or transferee of Lender’s
interest in this Agreement, the Note, and the other Loan Documents as Lender
reasonably deems appropriate, provided that the prospective assignee or
transferee agrees in writing to maintain the confidentiality of such
information.

Section 11.6 Severability. Any provision of this Agreement, the Note, or any
other Loan Document that is prohibited or unenforceable in any jurisdiction
shall as to such jurisdiction be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions of this
Agreement, or affecting the validity or enforceability of such provision in any
other jurisdiction. To the extent permitted by applicable law, the parties to
this Agreement waive any provision of law that renders any provision of this
Agreement prohibited or unenforceable in any respect.

Section 11.7 Waiver of Jury Trial. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT, OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT, OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.7.

 

-49-



--------------------------------------------------------------------------------

Section 11.8 Indemnification of Lender by Borrower. Borrower agrees to indemnify
and hold harmless Lender, as well as Lender’s shareholders, directors, officers,
agents, attorneys, Subsidiaries, and Affiliates, from and against all damages,
losses, settlement payments, obligations, liabilities, claims, suits, penalties,
assessments, citations, directives, demands, judgments, actions, or causes of
action, whether statutorily created or under the common law, all reasonable
out-of-pocket costs and expenses (including, without limitation, attorneys’
fees), and all other liabilities whatsoever (including, without limitation,
liabilities under Environmental Laws) that at any time or times shall be
incurred, suffered, sustained, or required to be paid by any such indemnified
Person (except any of the foregoing to the extent that they result from the bad
faith, gross negligence or willful misconduct of any indemnified Person) on
account of, in relation to, or in any way in connection with any of the
arrangements or transactions contemplated by, associated with, or ancillary to
this Agreement, any of the other Loan Documents, or any other documents executed
or delivered in connection herewith or therewith, all as the same may be amended
from time to time. In any investigation, proceeding, or litigation, or the
preparation therefor, Lender shall select its own counsel and, in addition to
the foregoing indemnity, Borrower agrees to pay promptly the reasonable
out-of-pocket fees and expenses of such counsel. In the event of the
commencement of any such proceeding or litigation, Borrower shall be entitled to
participate in such proceeding or litigation with counsel of Borrower’s choice
at Borrower’s own expense, provided that such counsel shall be satisfactory to
Lender, in Lender’s reasonable discretion. The provisions of this Section 11.8
of this Agreement shall survive payment (or satisfaction of payment) of all
amounts owing with respect to the Note or any other Loan Document.

Section 11.9 Waiver of Consequential Damages. To the fullest extent permitted by
applicable law, Borrower hereby agrees not to assert, and Borrower hereby
waives, any claim against any indemnitee under Section 11.8 of this Agreement on
any theory of liability for special damages, indirect damages, consequential
damages, or punitive damages (as opposed to direct or actual damages) arising
out of, in connection with, or as a result of, this Agreement, any other Loan
Document, or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any Revolving Loan, or the use of the proceeds
thereof.

Section 11.10 Payments Set Aside. To the extent any payments in respect of the
Obligations (or any proceeds of any Collateral, including, but not limited to,
any proceeds received by Lender as a result of any enforcement proceeding or
setoff), or any part thereof, subsequently are invalidated, declared to be
fraudulent or preferential, set aside, or required to be repaid to a trustee,
receiver, or any other Person under any law or equitable cause, then, to the
extent of such repayment (including any such repayment made voluntarily by
Lender in its reasonable discretion), the Obligation or part thereof originally
intended to be satisfied, and all rights and remedies therefor, shall be revived
and shall continue in full force and effect, and Lender’s rights, powers, and
remedies under this Agreement and the Loan Documents shall continue in full
force and effect, as if such payment had not been made, or such enforcement
proceeding or setoff had not occurred. In such event, each Loan Document
automatically shall be reinstated and Borrower shall take such action as
reasonably may be requested by Lender to effect such reinstatement.

 

-50-



--------------------------------------------------------------------------------

Section 11.11 Waiver of Various Matters; No Suretyship Defenses. Borrower hereby
waives demand, protest, notice of protest, notice of default (except to the
extent specifically and expressly required under this Agreement or the other
Loan Documents) or dishonor, notice of payment and nonpayment, nonpayment at
maturity, release, compromise, settlement, extension, modification, amendment,
or renewal of documents, instruments, chattel paper, and guarantees at any time
held by Lender on which Borrower may in any way be liable. Borrower acknowledges
and agrees that its obligations to repay the amounts owed pursuant to the Note
and this Agreement are direct and unconditional. Borrower hereby waives any
claim that it is merely a surety in respect of the Obligations and Borrower
hereby waives any rights or defenses that are (or might be) available to a
surety in relation to this Agreement, the Note, the other Loan Documents, and
the Obligations.

Section 11.12 USA Patriot Act Notice. Lender hereby notifies Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), Lender is required to
obtain, verify, and record information that identifies Borrower, which
information includes the name and address of Borrower and other information that
will allow Lender to identify Borrower in accordance with the Patriot Act.

Section 11.13 Entire Agreement. This Agreement, the Note, and the other Loan
Documents set forth and constitute the entire agreement among Lender and
Borrower with respect to the Revolving Loans evidenced by the Note and the
security for those Revolving Loans. No oral promise or agreement of any kind or
nature, other than those that have been reduced to writing and have been set
forth in this Agreement, the Note, or the other Loan Documents, has been made
among Lender and Borrower with respect to the Revolving Loans evidenced by the
Note and the security for those Revolving Loans. Borrower acknowledges that
Borrower has been represented by legal counsel in connection with the
negotiation and execution of this Agreement and the other Loan Documents.
Borrower voluntarily executed this Agreement and the other agreements and
instruments referred to in this Agreement.

Section 11.14 Amendment. This Agreement, the Note, and the other Loan Documents
may be amended or modified only by a written agreement signed by authorized
representatives of Borrower and Lender that by its terms expressly supersedes,
modifies, amends, or alters this Agreement (or another Loan Document, as
applicable).

Section 11.15 Interpretation. This Agreement is a negotiated agreement. In the
event of any ambiguity in this Agreement, such ambiguity shall not be subject to
a rule of contract interpretation that would cause the ambiguity to be construed
against any of the parties to this Agreement.

Section 11.16 Waiver. No waiver of any provision of this Agreement, the Note, or
the other Loan Documents by Lender, or consent by Lender to any failure by
Borrower to comply with any provision of this Agreement, the Note, or the other
Loan Documents shall be effective unless the same shall be in writing and signed
by Lender, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

 

-51-



--------------------------------------------------------------------------------

Section 11.17 Standard for Discretion. In the event this Agreement is silent on
the standard for any consent, approval, determination, or similar discretionary
action by Lender, the standard shall be sole and unfettered discretion.

Section 11.18 Headings. The headings of the various provisions of this Agreement
are for convenience of reference only, do not constitute a part of this
Agreement, and shall not affect the meaning or construction of any provision of
this Agreement.

Section 11.19 Construction. In the event of any conflict between the terms,
conditions, and provisions of this Agreement and those of any other document or
instrument referred to in this Agreement, the terms, conditions, and provisions
of this Agreement shall control.

Section 11.20 Statutory Notice. UNDER WASHINGTON LAW, ORAL AGREEMENTS OR ORAL
COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR FROM ENFORCING REPAYMENT
OF A DEBT ARE NOT ENFORCEABLE.

[Remainder of page intentionally left blank.]

 

-52-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first written above.

 

BORROWER:     LENDER: NAUTILUS, INC.     BANK OF THE WEST By:  

/s/ Kenneth Fish

    By:  

/s/ Sean Edwards

  Kenneth Fish, Chief Financial Officer       Sean Edwards, Vice President

 

S-1